Exhibit 10.1

LOAN AND SECURITY AGREEMENT

BY AND AMONG

WELLS FARGO PREFERRED CAPITAL, INC.

AND

SOUTHERN MANAGEMENT CORPORATION

AND ITS SUBSIDIARIES AND AFFILIATES

LISTED HEREIN AS BORROWERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1 DEFINITIONS    1

Section 1.1

  Certain Definitions    1

Section 1.2

  Rules of Construction    10 ARTICLE 2 THE REVOLVING CREDIT FACILITY    11

Section 2.1

  The Loan    11

Section 2.2

  The Note    11

Section 2.3

  Method of Payment    12

Section 2.4

  Extension and Adjustment of Termination Date    12

Section 2.5

  Use of Proceeds    12

Section 2.6

  Interest    12

Section 2.7

  Advances    13

Section 2.8

  Prepayment    13

Section 2.9

  Fees    14

Section 2.10

  Existing Indebtedness    12 ARTICLE 3 SECURITY    15

Section 3.1

  Security Interest    15

Section 3.2

  Financing Statements    15

Section 3.3

  Documents to be Delivered to WFPC    15

Section 3.4

  Collections    16

Section 3.5

  Additional Rights of WFPC; Power of Attorney    16

Section 3.6

  Additional Collateral Provisions    17 ARTICLE 4 REPRESENTATIONS AND
WARRANTIES    18

Section 4.1

  Representations and Warranties as to Receivables    18

Section 4.2

  Organization and Good Standing    19

Section 4.3

  Perfection of Security Interest    19

Section 4.4

  No Violations    19

Section 4.5

  Power and Authority    19

Section 4.6

  Validity of Agreements    19

Section 4.7

  Litigation    20

Section 4.8

  Compliance    20

Section 4.9

  Accuracy of Information; Full Disclosure    20

Section 4.10

  Taxes    21

Section 4.11

  Indebtedness    21

Section 4.12

  Investments    21

Section 4.13

  ERISA    21

Section 4.14

  Hazardous Wastes, Substances and Petroleum Products    21

Section 4.15

  Solvency    21

Section 4.16

  Business Location    22

Section 4.17

  Capital Stock    22

Section 4.18

  No Extension of Credit for Securities    22

Section 4.19

  Southern Financial Management, Inc.    22

Section 4.20

  Covington Credit of Louisiana, Inc.    22



--------------------------------------------------------------------------------

ARTICLE 5 CONDITIONS TO LOAN    22

Section 5.1

  Documents to be Delivered to WFPC Prior to First Advance    22

Section 5.2

  Conditions to all Advances    24 ARTICLE 6 BORROWER’S AFFIRMATIVE COVENANTS   
24

Section 6.1

  Borrower’s Place of Business and Books and Records    24

Section 6.2

  Reporting Requirements    24

Section 6.3

  Borrower’s Books and Records    25

Section 6.4

  Financial Covenants    26

Section 6.5

  Compliance With Applicable Law    26

Section 6.6

  Notice of Default    27

Section 6.7

  Corporate Existence, Properties    27

Section 6.8

  Payment of Indebtedness; Taxes    27

Section 6.9

  Notice Regarding Any Plan    27

Section 6.10

  Other Information    28

Section 6.11

  Litigation    28

Section 6.12

  Business Location, Legal Name and State of Organization    28

Section 6.13

  Operations    28

Section 6.14

  Further Assurances    28 ARTICLE 7 NEGATIVE COVENANTS    29

Section 7.1

  Payments to and Transactions with Affiliates    29

Section 7.2

  Restricted Payments    29

Section 7.3

  Indebtedness    29

Section 7.4

  Guaranties    30

Section 7.5

  Nature of Business    30

Section 7.6

  Negative Pledge    30

Section 7.7

  Investments and Acquisitions    30

Section 7.8

  Compliance with Formula    30

Section 7.9

  Mergers, Sales, Divestitures    30

Section 7.10

  Use of Proceeds    30

Section 7.11

  Ownership and Management    30

Section 7.12

  Amendment to Subordinated Debt    30

Section 7.13

  Bulk Purchase    31 ARTICLE 8 EVENTS OF DEFAULT    31

Section 8.1

  Failure to Make Payments    31

Section 8.2

  Information, Representations and Warranties    31

Section 8.3

  Financial and Negative Covenants    31

Section 8.4

  Collateral    31

Section 8.5

  Defaults Under Other Agreements    31

Section 8.6

  Certain Events    31

Section 8.7

  Possession of Collateral    32

Section 8.8

  Guarantor    32

Section 8.9

  Credit Documents    32

Section 8.10

  Adverse Change    33

Section 8.11

  Management    33

Section 8.12

  Southern Financial Management, Inc.    33

Section 8.13

  Covington Credit of Louisiana, Inc.    33 ARTICLE 9 REMEDIES OF WFPC AND
WAIVER    33

Section 9.1

  WFPC’s Remedies    33

 

ii



--------------------------------------------------------------------------------

Section 9.2

  Waiver and Release by Borrower    34

Section 9.3

  No Waiver    34 ARTICLE 10 MISCELLANEOUS    34

Section 10.1

  Indemnification and Release Provisions    34

Section 10.2

  Amendments    34

Section 10.3

  Applicable Law    35

Section 10.4

  Notices    35

Section 10.5

  Termination and Release    36

Section 10.6

  Counterparts    36

Section 10.7

  Costs, Expenses and Taxes    36

Section 10.8

  Successors and Assigns    36

Section 10.9

  Effectiveness of Agreement    37

Section 10.10

  JURISDICTION AND VENUE    37

Section 10.11

  WAIVER OF JURY TRIAL    37

Section 10.12

  REVIEW BY COUNSEL    37

Section 10.13

  Exchanging Information    37

Section 10.14

  Acknowledgment of Receipt    38

ARTICLE 11 INTER-BORROWER PROVISIONS

   38

Section 11.1

  Certain Borrower Acknowledgments and Agreements    38

Section 11.2

  Maximum Amount of Joint and Several Liability    39

Section 11.3

  Authorization of Borrower Agent by Borrowers    39

 

iii



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT is made as of the 10th day of December, 2007,
by and among SOUTHERN MANAGEMENT CORPORATION, a corporation organized under the
laws of the State of South Carolina with its chief executive office at 101 N.
Main Street, Suite 400, Greenville, South Carolina 29601 (“Borrower Agent”), and
the Persons listed on Schedule I attached hereto (collectively, the “Borrowers”
and each individually is referred to as a “Borrower”), and WELLS FARGO PREFERRED
CAPITAL, INC. (“WFPC”), an Iowa corporation with its principal office located at
800 Walnut Street, Des Moines, Iowa 50309.

BACKGROUND

Borrowers have requested and WFPC has agreed to make available to Borrowers a
secured revolving credit facility in the initial amount of the Maximum Principal
Amount, all on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions. The terms defined in this Section 1.1, whenever
used and capitalized in this Agreement shall, unless the context otherwise
requires, have the respective meanings herein specified.

“Acknowledgment and Waiver Agreements” shall mean the acknowledgment and waiver
agreements, in form and substance acceptable to WFPC, executed and delivered to
WFPC by landlords, warehousemen or other Persons in possession of any Collateral
or at whose premises any Collateral is located in substantially the form of
Exhibit K.

“Adjusted Tangible Net Worth” means for the applicable period an amount equal to
(a) Tangible Net Worth minus (b) Borrower’s aggregate Receivables more than 180
days contractually delinquent, minus (c) the amount by which the then minimum
allowance for loan losses under Section 6.4(c) exceeds actual allowance for loan
losses as reported on the most recent financial statements provided to WFPC.

“Advance” means each advance of the Loan made to Borrowers pursuant to
Section 2.1 hereof.

“Advance Rate” shall mean 85%; provided such amount shall be adjusted on a
monthly basis on the first Business Day of each calendar month commencing on
January 2, 2008, to a percentage, based upon the Collateral Performance
Indicator, as of the end of each month then most recently ended for which
monthly reports have been delivered pursuant to Section 6.2:

 

Collateral Performance Indicator

  

Advance Rate

 

1



--------------------------------------------------------------------------------

< 32%

   85% (initial adv rate)

32.1% - 34.0%

   84%

34.1% - 36.0%

   83%

36.1% - 38.0%

   82%

38.1% - 40%

   81%

40.1% - 42%

   Advances cease

“Affiliate” means (i) any Person who or entity which directly or indirectly
owns, controls or holds 10.0% or more of the outstanding beneficial interest in
a Borrower; (ii) any entity of which 10.0% or more of the outstanding beneficial
interest is directly or indirectly owned, controlled, or held by a Borrower;
(iii) any entity which directly or indirectly is under common control with a
Borrower; (iv) any officer, director, partner or employee of a Borrower or any
Affiliate; or (v) any immediate family member of any Person who is an Affiliate.
For purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise.

“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified or supplemented from time
to time.

“Annual Compliance Certificate” means the certificate in substantially the form
of Exhibit J attached hereto and made part hereof to be submitted by Borrowers
to WFPC in accordance with Section 6.2 hereof.

“Availability Statement” means the certificate in substantially the form of
Exhibit B attached hereto and made part hereof to be submitted by Borrowers to
WFPC in accordance with the provisions of Section 2.1 and Section 3.3 hereof.

“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or such other court having jurisdiction over the Chapter 11 Case.

“Base Rate” means for any date of determination the LIBOR Rate for such date.

“Books and Records” means, to the extent they exist, all of Borrowers’ original
ledger cards, payment schedules, credit applications, contracts, lien and
security instruments, guarantees relating in any way to the Collateral and other
books and records or transcribed information of any type, whether expressed in
electronic form in tapes, discs, tabulating runs, programs and similar materials
now or hereafter in existence relating to the Collateral.

“Borrower Agent” has the meaning assigned to that term in the initial paragraph
of this Agreement.

“Borrowers’ Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.

“Borrowing Base” means, as of the date of determination, an amount equal to
(a) the

 

2



--------------------------------------------------------------------------------

Advance Rate multiplied by (b) the aggregate balance of outstanding Eligible
Receivables.

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.

“Capital Base” means the sum of Borrowers’ Adjusted Tangible Net Worth plus
Subordinated Debt.

“Chapter 11 Case” means the Chapter 11 cases, jointly administered at case no.
03-13183 (PJW) et al, of Borrowers and Debtor Affiliates pursuant to the
voluntary petitions for reorganization under the Bankruptcy Code with the
Bankruptcy Court.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.

“Collateral” means any and all rights and interests in or to Property of
Borrowers, whether now owned or hereafter created or acquired, pledged from time
to time as security for the Obligations, which shall specifically include,
without limitation, all of the following with respect to each Borrower:

(a) All now owned and hereafter acquired, created, or arising Accounts and
Receivables;

(b) All now owned or hereafter acquired Inventory and other Goods of every
nature and kind, wherever located; and all accessions, additions, attachments,
improvements, substitutions and replacements thereto and thereafter;

(c) All now owned and hereafter acquired, created or arising General Intangibles
of every nature, kind and description, including, without limitation, customer
lists, choses in action, claims, books, records, goodwill, patents and patent
applications, copyrights, trademarks, tradenames, service marks, tradestyles,
trademark applications, trade secrets, contracts, contract rights, royalties,
licenses, franchises, deposits, license, franchise and royalty agreements,
formulae, tax and any other types of refunds, returned and unearned insurance
premiums, rights and claims under insurance policies including without
limitation, credit insurance and key man life insurance policies, and computer
information, software, records and data;

(d) All now owned and hereafter acquired Equipment wherever located, and all
replacements, parts, accessions, substitutions and additions thereto;

(e) All now owned or hereafter acquired Fixtures, wherever located;

(f) All now owned and hereafter acquired, created or arising Chattel Paper,
Instruments and Documents (including bills of lading, warehouse receipts and
other documents of title) of every nature, kind and description;

(g) All now owned and hereafter acquired, created or arising Supporting
Obligations and Letter-of-Credit Rights of every nature, kind and description;

 

3



--------------------------------------------------------------------------------

(h) All now existing and hereafter acquired or arising deposit accounts,
reserves and credit balances of every nature, wherever located, and all
documents and records associated therewith;

(i) All Property, now or hereafter in the possession of WFPC;

(j) All now owned or hereafter acquired Investment Property of every kind;

(k) All of now owned or hereafter acquired or created instruments, chattel
paper, documents (including bills of lading, warehouse receipts and other
documents of title), guarantees, letters of credit, rights of rescission,
stoppage in transit, replevin, and reclamation, and returned, reclaimed and
repossessed goods; and

(l) The accessions to, and substitutions for an all replacements, products and
Proceeds (including, without limitation, insurance proceeds and insurance
premiums), whether cash or non-cash, of all of the foregoing Property and
interests in Property.

Notwithstanding the foregoing, and solely with respect to the grant of liens and
security interests hereunder, the term “Collateral” shall not include (i) any
lease, license or contract to which a Borrower is a party or any of such
Borrower’s rights thereunder, if and for so long as the grant of such security
interest shall constitute or result in a breach or termination pursuant to the
terms of, or a default under, any such lease, license or contract (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law including the Bankruptcy Code, or principles of equity); provided, however,
that, upon the termination or lapse of any such provision with respect to any
such lease, license or contract, such Borrower shall, automatically and without
the necessity of any further action on the part of such Borrower or any other
Person, be deemed to have granted to WFPC a security interest in and Lien upon
all of such Borrower’s right, title and interest in and to any such lease,
license or contract and the same shall constitute Collateral hereunder, all as
if such provision had never been effective, (ii) any asset to the extent such a
grant would be prohibited by or result in a breach or termination of the terms
of any documentation relating to such asset, or (iii) any real property or any
interests therein; and provided further that nothing in this sentence shall
limit or restrict the assignment or grant of a security interest by any Borrower
in any cash or non-cash Proceeds of any such lease, license or contract.

“Collateral Performance Indicator” means as of the end of each calendar month
period the sum of (i) (a) the monthly average of Receivables greater than 30
days contractually past due as of the last three calendar months, divided by
(b) total Receivables and (ii) (a) net charge-offs for the six (6) month period
ending on such date, divided by (b) average net Receivables outstanding during
such six (6) month period, in each case determined on an annualized basis.

“Collections” means payment of principal, interest and fees on Receivables, the
cash and non-cash proceeds realized from the enforcement of such Receivables and
any security therefor, or the Collateral, proceeds of credit, group life or
non-filing insurance, or proceeds of insurance on any real or personal property
which is part of the collateral for the Receivables.

“Commitment” means the maximum principal amount which WFPC has agreed may be

 

4



--------------------------------------------------------------------------------

loaned to Borrowers as of such date, jointly and severally, pursuant to
Article 2 hereof, being, on the date hereof, the Maximum Principal Amount as of
such date.

“Confirmation Order” means that certain order entered by the Bankruptcy Court on
April 3, 2007 confirming the Reorganization Plan.

“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property or a mortgage in real property in
connection therewith, as the case may be, and laws with respect to protection of
consumers’ interests in connection with such transactions, including without
limitation, any usury laws, the Federal Consumer Credit Protection Act, the
Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss Warranty Act, the
Federal Trade Commission’s Rules and Regulations and Regulations B and Z of the
Federal Reserve Board, as any of the foregoing may be amended from time to time.

“Consumer Purpose Loans” means loans to one or more individuals the proceeds of
which are used for personal, household or family use.

“Credit Documents” means this Agreement, the Note, the Guaranties, the
Subordination Agreement(s), the Custodian Agreement(s) and any and all
additional documents, instruments, agreements and other writings executed and
delivered pursuant to or in connection with this Agreement.

“Custodian Agreement” means that certain Custodian Agreement dated of even date
herewith by and among WFPC, Borrowers, and an individual custodian,
substantially in the form of Exhibit C attached hereto and made part hereof, as
the same may be amended, modified, restated or extended from time to time.

“Debt” means, as of the date of determination, all outstanding obligations
(i) in respect of borrowed money (including, without limitation, the Loans made
by WFPC hereunder, and the Subordinated Debt), (ii) representing the unpaid and
deferred purchase price for property and services (other than accounts payable
in the ordinary course of business), and (iii) as lessees under leases which
have been or should be, in accordance with GAAP, recorded as capital leases.

“Debtor Affiliates” means those Affiliates listed on Schedule II attached hereto
and made part hereof.

“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

“EBITDA Ratio” means for the applicable period the ratio of (a) an amount equal
to (i) Borrowers’ earnings before payments of interest, taxes, depreciation and
amortization for the twelve month period ending on the date of determination,
minus (ii) the increase in 180 day contractually delinquent accounts during the
most recent 12 month period, minus (iii) the amount by which the then minimum
allowance for loan losses under Section 6.4(c) exceeds Borrowers’ actual
allowance for loan losses as reported on the most recent financial statements
provided to WFPC, to (b) interest expense during such twelve month period in
accordance with GAAP principles pursuant to Section 6.4 of this Agreement.

 

5



--------------------------------------------------------------------------------

“Effective Date” has the meaning set forth in Section 10.9 hereof.

“Eligible Receivables” means, as of the date of determination, Receivables (net
of unearned interest, fees, insurance premiums (to the extent recorded),
commissions, and bulk purchase reserves) which conform to the warranties set
forth in Section 4.1 hereof, in which WFPC has a validly perfected first
priority Lien, and which are not any of the following: (i) Receivables for which
a payment is more than 60 days past due on a contractual basis; (ii) Receivables
subject to litigation, foreclosure, repossession or bankruptcy proceedings or
the account debtor with respect to which is a debtor under the Bankruptcy Code
(other than Restructured Receivables); (iii) Receivables from officers,
employees or shareholders of any Borrower or any Affiliate; (iv) Receivables
which have been deferred or extended more than once during any rolling 12 month
period (for the sake of clarity, this subsection (iv) does not include renewals
in the ordinary course of business); (v) Interest Only Accounts; (vi) Real
Estate Related Accounts; (vii) Receivables arising from deficiency balance
accounts; (viii) Receivables that are not in compliance with Borrowers’
underwriting guidelines; (ix) Receivables which include a balloon payment at
maturity and (x) Receivables which, in WFPC’s Permitted Discretion, do not
constitute acceptable collateral.

“Environmental Control Statutes” means any federal, state, county, regional or
local laws governing the control, storage, removal, spill, release or discharge
of Hazardous Substances, including without limitation CERCLA, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous
Materials Transportation Act, the Emergency Planning and Community Right to Know
Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution
Act of 1990, any similar or implementing state law, and in each case including
all amendments thereto and all rules and regulations promulgated thereunder and
permits issued in connection therewith.

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to refer to any successor sections.

“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.

“GAAP” means generally accepted accounting principles applied on a consistent
basis, in accordance with the Statement of Auditing Standards No. 69, “The
Meaning of Present Fairly in Conformity with Generally Accepted Accounting
Principles in the Independent Auditor’s Report” (SAS 69) or superseding
pronouncements, issued by the Auditing Standards Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or in such other statements by such other entity as WFPC may
reasonably approve, which are applicable in the circumstances as of the date in
question. The requirement that such principles be applied on a consistent basis
shall mean that the accounting principles observed in a current period are
comparable in all material respects to those applied in a preceding period, or,
in the event of a material change in any accounting principle from that observed
in any previous

 

6



--------------------------------------------------------------------------------

period (i) financial reports covering preceding periods during the term of this
Agreement are restated to reflect such change and provide a consistent basis for
comparison among periods and (ii) the financial covenants set forth in
Section 6.4 shall be adjusted as mutually agreed among WFPC and Borrowers to
reflect similar performance standards as those measured by the existing
covenants using the previously observed accounting principles.

“Guarantor” means such Person or Persons executing a Guaranty from time to time.

“Guaranty” means individually, and “Guaranties” means collectively, the Guaranty
Agreements substantially in the form of Exhibit D attached hereto and made part
hereof, as the same may be amended, modified, restated or extended from time to
time.

“Hazardous Substance” means any toxic, reactive, corrosive, carcinogenic,
flammable or hazardous pollutant or other substance, including without
limitation petroleum and items defined in Environmental Control Statutes as
“hazardous substances,” “hazardous wastes,” “pollutants” or “contaminants.”

“Implementation Order” means that certain order relating to this Agreement and
related matters attached hereto as Exhibit L.

“Intangible Assets” means all assets of any Person which would be classified in
accordance with GAAP as intangible assets, including without limitation (a) all
franchises, licenses, permits, patents, applications, copyrights, trademarks,
trade names, goodwill, experimental or organization expenses and other like
intangibles, and (b) unamortized debt discount and expense and unamortized stock
discount and expense.

“Interest-Only Accounts” means those Receivables on which collections are
applied entirely to interest and expense charges, with no portion thereof being
required to reduce the principal balance on the loan prior to the stated
maturity of such accounts.

“LIBOR Rate” means the one-month London Interbank Offered Rate for any day as
found in the Wall Street Journal, Interactive Edition, or any successor edition
or publication.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

“Loan” means the aggregate principal amount advanced by WFPC to Borrowers
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs incurred in connection therewith.

“Loan Availability” means the amount available for Advances under this Agreement
on any date as determined in accordance with the Availability Statement
submitted to WFPC on such date in accordance with Section 3.3.

“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by Borrowers or any of

 

7



--------------------------------------------------------------------------------

them.

“Material Adverse Effect” means any material adverse effect on the business,
operations or financial condition of Borrowers, taken as a whole.

“Maturity Date” means December 10, 2010, as such date may be extended from time
to time in accordance with the provisions of Section 2.4 of this Agreement

“Maximum Principal Amount” means $65,000,000; provided, however, such amount
shall be increased to $75,000,000 on December 1, 2009 so long as on such date no
Default or Event of Default exists.

“Note” means the promissory note to this Agreement of Borrowers in favor of WFPC
in substantially the form of Exhibit E attached hereto and made part hereof,
evidencing the joint and several obligation of Borrowers to repay the Loan, and
any and all amendments, renewals, replacements or substitutions therefor.

“Obligations” means each and every liability and obligation of every type and
description which Borrowers may now or at any time hereafter owe to WFPC
(whether such debt, liability or obligation now exists or is hereafter created
or incurred, whether it arises in a transaction involving WFPC alone or in a
transaction involving other creditors of Borrowers, or any of them, and whether
it is direct or indirect, due or to become due, absolute or contingent, primary
or secondary, liquidated or unliquidated, or sole, joint, several or joint and
several), and including specifically, but not limited to, all indebtedness of
Borrowers arising under this Agreement, the Note or any other loan or credit
agreement between or among a Borrower or Borrowers and WFPC, whether now in
effect or hereafter entered into and including, without limitation, all Loans.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment (from the perspective of a secured
asset-based lender).

“Permitted Liens” means the following Liens, whether presently existing or
created hereafter: (a) Liens for taxes or assessments or other governmental
charges or levies not yet due and payable or which are being contested in good
faith; (b) workers’, mechanics’, suppliers’, carriers’, warehousemens’ or other
similar Liens arising in the ordinary course of business or being contested in
good faith; (c) Liens arising in connection with leases and subleases;
(d) landlord’s liens arising by operation of law; (f) purchase money Liens on
assets acquired by Borrowers or their Subsidiaries; (g) deposits of pledges of
cash securing (i) obligations incurred in respect of workers’ compensation,
unemployment insurance, social security or other forms of governmental insurance
benefits, (ii) the performance of bids, lenders, leases, contracts and statutory
obligations, or (iii) obligations on surety, appeal or performance bonds;
(h) easements, zoning restrictions, licenses, covenants and other similar
encumbrances on real property and minor irregularities in title thereto;
(i) liens in favor of collecting banks; (j) the title of a lessor or sublessor
under any leased property; and (k) liens with respect to capital lease
obligations.

“Permitted Tax Distributions” shall mean distributions from any Borrower to its
parent company (the “Parent”) which are used to pay federal, state and local
income taxes and franchise

 

8



--------------------------------------------------------------------------------

taxes of such Parent (to the extent relating to the Parent’s interest in
Borrower’s and their Subsidiaries) and on behalf of Borrowers and their
Subsidiaries.

“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.

“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrowers or any
Affiliate of Borrowers.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Real Estate Related Accounts” means Receivables arising from loans (a) the
proceeds of which are used to purchase or improve real property; or
(b) collateralized or secured by an interest in real property; and shall include
without limitation home equity accounts.

“Receivables” means all lien, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing loans made, and/or time sale transactions acquired, by a Borrower.

“Reorganization Plan” means the Second Amended Joint Consolidated Plan of
Reorganization of The Thaxton Group, Inc. and its Affiliate Debtors and
Debtors-in-Possession Proposed by The Thaxton Group, Inc. and its Affiliate
Debtors and The Official Committee of Unsecured Creditors, dated December 29,
2006, as amended by the Confirmation Order and filed by with the Bankruptcy
Court.

“Reportable Event” has the meaning assigned to that term in Section 4.13 of this
Agreement.

“Request for Advance” means the certificate in the form of Exhibit A attached
hereto and made part hereof to be delivered by Borrowers to WFPC as a condition
of each Advance pursuant to Section 2.7 hereof.

“Restricted Payments” means payments by Borrowers, or any of them, which
constitute (a) redemptions, repurchases, dividends or distributions of any kind
with respect to a Borrower’s capital stock or any warrants, rights or options to
purchase or otherwise acquire any shares of a Borrower’s capital stock,
(b) payments of principal or interest on Subordinated Debt, or (c) distributions
to creditors under the Reorganization Plan.

“Restructured Receivables” means a Receivable that otherwise meets the
definition of an Eligible Receivable except that it is either: (a) a Receivable
for which a Borrower has received at least one payment under a payment plan
approved by a bankruptcy court or (b) an account debtor has restructured its
obligations owing to a Borrower, and such Borrower has received at least one
payment under the restructured terms.

 

9



--------------------------------------------------------------------------------

“Schedule of Receivables and Assignment” means a schedule in the form of
Exhibit F attached hereto and made part hereof to be submitted by Borrowers to
WFPC pursuant to Section 2.1 and Section 3.3 hereof, describing the Receivables
assigned and pledged to WFPC, for the benefit of WFPC, on the date hereof and
thereafter for the period to which such schedule relates and confirming the
assignment and pledge of such Receivables.

“Senior Debt” means all Debt of Borrowers, or any of them, not expressed to be
subordinated or junior to any other Debt of Borrowers, or any of them.

“Senior Debt to Capital Base Ratio” means the ratio of Senior Debt to Capital
Base.

“Subordinated Debt” means any indebtedness of Borrowers for borrowed money and
which shall contain provisions subordinating the payment of such indebtedness
and the liens and security interests securing such indebtedness if any, to
Senior Debt, in form, substance and extent acceptable to WFPC, in its Permitted
Discretion, and which Subordinated Debt is subject to a fully executed
Subordination Agreement.

“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements substantially in the form of
Exhibit G attached hereto and made part hereof, as the same may be amended,
modified, restated or extended from time to time.

“Subsidiary” of any entity means any corporation of which such entity directly
or indirectly owns or controls at least a majority of the outstanding stock
having general voting power. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise.

“Tangible Net Worth” means an amount equal to the aggregate owner’s equity of
Borrowers minus, to the extent not already excluded or eliminated in
consolidation, (a) the cost of treasury shares, (b) the aggregate amount of
Intangible Assets, and (c) investments in and loans to any Subsidiary or
Affiliate or to any shareholder, director or employee of Borrowers or Affiliate
of Borrowers.

“Termination Date” means the earlier of (a) the Maturity Date; or (b) the date
on which the Commitment is terminated and the Loan becomes due and payable
pursuant to Section 9.1.

“WFPC” means Wells Fargo Preferred Capital, Inc., an Iowa corporation, and its
respective successors and assigns.

Section 1.2 Rules of Construction.

(a) Accounting Term. Except as otherwise provided herein, financial and
accounting terms used in the foregoing definitions or elsewhere in this
Agreement shall be defined in accordance with GAAP.

(b) Uniform Commercial Code. Except as otherwise provided herein, terms used

 

10



--------------------------------------------------------------------------------

in the foregoing definitions or elsewhere in this Agreement that are defined in
the Uniform Commercial Code, including without limitation, “Accounts”,
“Commercial Tort Claims”, “Documents”, “Instruments”, “General Intangibles”,
“Goods”, “Chattel Paper”, “Letter of Credit Rights”, “Inventory”, “Equipment”,
“Fixtures”, “Supporting Obligations”, “Deposit Accounts”, and “Investment
Property”, shall have the respective meanings described to such terms in the
Uniform Commercial Code as in effect in the State of Iowa from time to time.

ARTICLE 2

THE REVOLVING CREDIT FACILITY

Section 2.1 The Loan. Until the Termination Date and subject to the terms and
conditions of this Agreement, WFPC shall, upon the prior application of
Borrowers, from time to time, make Advances to Borrowers on or after the date of
this Agreement, which Borrowers may repay and reborrow from time to time, in the
maximum principal amount at any one time outstanding not to exceed the lesser of
the amount of the Commitment or the Borrowing Base in effect as of the date of
determination, as follows:

(a) WFPC shall establish on its books an account in the name of Borrowers (the
“Borrowers’ Loan Account”). A debit balance in Borrowers’ Loan Account shall
reflect the amount of Borrowers’ indebtedness to WFPC from time to time by
reason of Advances and other appropriate charges (including, without limitation,
interest charges) hereunder. At least once each month, WFPC shall provide to
Borrowers a statement of Borrowers’ Loan Account which statement shall be
considered binding upon Borrowers absent demonstrable error or unless Borrower
Agent notifies WFPC to the contrary within 30 days of WFPC’s providing such
statement to Borrowers.

(b) Borrowers shall prepare a completed Availability Statement as of each month
end and forward such statement to WFPC by the 30th day of the following month.

(c) Each Advance made hereunder shall, in accordance with GAAP, be entered as a
debit to Borrowers’ Loan Account, and shall be in a principal amount which, when
aggregated with all other Advances then outstanding, shall not exceed the lesser
of the then effective Borrowing Base or Commitment.

(d) The Loan shall be due and payable to WFPC on the Termination Date. Upon the
occurrence of an Event of Default, WFPC shall have rights and remedies available
to it under Article 9 of this Agreement.

(e) WFPC has the right at any time, and from time to time, in its Permitted
Discretion (but without any obligation) by delivering at least 3 Business Days
notice thereof to Borrower Agent, to impose as a reserve against the Borrowing
Base in such amounts as it may deem appropriate as a result of events,
conditions, or circumstances occurring after the date hereof and not otherwise
duplicating any eligibility criteria set forth in the definition of Eligible
Receivables.

Section 2.2 The Note. The indebtedness of Borrowers to WFPC hereunder shall be
evidenced by a Note executed by Borrowers in favor of WFPC, which shall be
substantially in the form of Exhibit E attached hereto and made part hereof,
dated the same date as this Agreement. The principal amount of the Note will be
the Maximum Principal Amount; provided, however, that

 

11



--------------------------------------------------------------------------------

notwithstanding the face amount of the Note, Borrowers’ liability under the Note
shall be limited at all times to the actual indebtedness (principal, interest
and fees) then outstanding and owing by Borrowers to WFPC hereunder.

Section 2.3 Method of Payment. Borrowers shall make all payments of principal
and interest on the Note in lawful money of the United States of America and in
funds immediately available by wire transfer, to WFPC at its address referred to
in Section 10.3 of this Agreement or at such other address as WFPC otherwise
directs. Whenever any payment is due on a day, which is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and
interest shall be paid for such extended time.

Section 2.4 Extension and Adjustment of Maturity Date. Upon the mutual agreement
of all parties to this agreement, the Maturity Date may be extended. Any
extension to the Maturity Date shall be in writing and executed by the
authorized representatives of each party.

Section 2.5 Use of Proceeds. Advances shall be used to make distributions or
payments related to the Reorganization Plan to the extent permitted hereunder
(including, with limitation, an initial distribution to creditors within 5
Business Days of the date hereof of approximately $45,500,000); to provide
working capital for Receivable growth and other operational needs; and for other
lawful purposes except as limited under this Agreement.

Section 2.6 Interest.

(a) In the absence of an Event of Default or Default hereunder, and prior to
maturity, the outstanding balance of the Loan will bear interest at an annual
rate at all times equal to the Base Rate plus 190 basis points. Interest shall
be payable monthly in arrears on the first day of each month commencing on the
first such date after the first Advance under the Loan and continuing until the
Commitment is terminated and Obligations (other than contingent obligations for
which no claim has been made) are paid in full. Interest as provided hereunder
will be calculated on the basis of a 360 day year and the actual number of days
elapsed. The rate of interest provided for hereunder is subject to increase or
decrease on a monthly basis when and as the Base Rate increases or decreases in
an amount corresponding to the change in the Base Rate. Any such change in
interest rate hereunder shall take effect the first day of the month following a
change in the Base Rate.

(b) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default or Default hereunder, including after
maturity and before and after judgment, Borrowers hereby agree to pay to WFPC
interest on the outstanding principal balance of the Loan and, to the extent
permitted by law, overdue interest with respect thereto, at the rate of
2.50% per annum above the rate otherwise applicable to the Loan.

(c) Payments of interest and fees not received within 10 days of the date due,
are subject to a late charge equal to the greater of $500 or 5.0% of the amount
past due, which late charge shall be in addition to any charge, fee or interest
otherwise payable hereunder.

(d) So long as no Event of Default or Default is outstanding, Borrowers may
elect to have all or portions of the outstanding Obligations bear interest at a
fixed rate of interest determined by WFPC (“Fixed Rate”) for a period or periods
determined by WFPC and Borrowers (each an “Interest Period”); provided, no
Interest Period shall be for a period beyond the Maturity Date and no more than
six (6) portions of the Obligations may bear interest at a Fixed Rate at any

 

12



--------------------------------------------------------------------------------

one time. Borrower Agent shall notify WFPC in writing at least 2 Business Days
prior to the date Borrowers request the Fixed Rate to be applicable specifying
the date and amount (in a minimum amount of at least $1,000,000 and in
$1,000,000 increments) of each such election and WFPC shall provide the Fixed
Rate then applicable. If accepted by Borrowers in writing, the Fixed Rate shall
be applicable to the portion of the Obligations so identified in the request for
advance until the expiration of the selected Interest Period. Upon the
expiration of an Interest Period, the applicable portion of the Obligations
accruing interest at the Fixed Rate shall bear interest pursuant to
Section 2.6(a) hereof. In addition to the fee described in Section 2.8(a), if
Borrower prepays the Obligations in full at any time Borrower has elected the
Fixed Rate, Borrower shall pay an additional sum equal to actual damages, if
any, incurred by WFPC in connection with such prepayment of any principal amount
of any Advance bearing interest at a Fixed Rate. 

Section 2.7 Advances.

(a) Borrower Agent shall notify WFPC in writing not later than 10:00 a.m.,
Des Moines, Iowa, time, on the date of each requested Advance under the
Commitment, specifying the date, amount and purpose of the Advance. Such notice
shall be in the form of the Request for Advance attached hereto and made part
hereof as Exhibit A, shall be certified by the President, Chief Financial
Officer or Treasurer (or such other authorized Person as Borrower Agent directs
from time to time) of Borrower Agent and shall contain the following information
and representations, which shall be deemed affirmed and true and correct as of
the date of the requested Advance:

(i) the aggregate amount of the requested Advance, which shall be in multiples
of $5,000 but not less than the lesser of $5,000 or the unborrowed balance of
the Commitment;

(ii) confirmation of Borrowers’ compliance with Sections 2.1(c), 6.4 and 7.1
through 7.12 both immediately prior to and after making such Advance; and

(iii) statements that the representations and warranties set forth in Article 4
are true and correct as of the date of the Advance; no Event of Default or
Default has occurred and is then continuing; and that there has been no material
adverse change in Borrowers’ financial condition, operations or business since
the date of the monthly and audited annual financial statements most recently
delivered by Borrowers to WFPC pursuant to Section 6.2 of this Agreement.

(b) Subject to the satisfaction of the conditions set forth in Section 2.7(a)
and 5.2, and the other terms of this Agreement, WFPC shall make the requested
Advance available to Borrowers by wiring such amount to an account designated by
Borrower Agent and in Borrowers’ name, or as otherwise instructed by Borrower
Agent, not later than 5:00 p.m., Des Moines, Iowa, time on the day of the
requested Advance.

(c) Each request for an Advance pursuant to this Section 2.7 shall be
irrevocable and binding on Borrowers.

Section 2.8 Prepayment.

(a) Optional Prepayments. Borrowers may prepay the Loan from time to time, in
full or in part without premium or penalty, provided that (i) in the event
Borrowers repay the Loan and terminate the Commitments in full prior to the
Maturity Date, Borrowers shall pay a sum equal to

 

13



--------------------------------------------------------------------------------

1.5% of the Commitment as a prepayment fee; provided however, (A) such fee
percentage shall be reduced to 0.5% if such fee is owing in connection with an
initial public offering of Borrowers or the consummation of a merger,
consolidation, asset sale, stock purchase or other transaction involving a
change of control of some or all of Borrowers or Borrowers’ businesses , and
(B) Borrower shall not be obligated to pay such prepayment fee upon the
consummation of a merger, consolidation, asset sale, stock purchase or other
transaction involving a change of control of some or all of Borrowers or
Borrowers’ businesses if WFPC remains a lender to the business immediately
following such transaction; (ii) prepayments shall be in a minimum amount of
$10,000 and $10,000 increments in excess thereof; and (iii) partial prepayments
prior to the Termination Date shall not reduce WFPC’s Commitment under this
Agreement and may be reborrowed, subject to the terms and conditions hereof for
borrowing, and partial prepayments will be applied first to outstanding Advances
and then to accrued interest and fees. Each Borrower acknowledges that the above
described fee is an estimate of WFPC’s damages in the event of early termination
and is not a penalty. In the event of termination of the credit facility
established pursuant to this Agreement, all of the Obligations shall be
immediately due and payable upon the termination date stated in any notice of
termination but no prepayment penalty shall be owed unless otherwise required
hereunder. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Credit Documents shall survive any
such termination, and WFPC shall retain its liens in the Collateral and all of
its rights and remedies under the Credit Documents notwithstanding such
termination until Borrowers have paid the Obligations (other than contingent
obligations for which no claim has been made) to WFPC, in full, in immediately
available funds, together with the applicable termination fee, if any.

(b) Mandatory Prepayments. In the event that amounts outstanding hereunder at
any time exceed the Borrowing Base (whether established by an Availability
Statement or otherwise) Borrowers shall pay to WFPC immediately and without
demand or notice of any kind required, the amount by which Borrowers’
indebtedness hereunder exceeds the Borrowing Base then applicable, together with
all accrued interest on the amount so paid and any fees and costs incurred in
connection therewith.

Section 2.9 Fees. Borrowers shall pay to WFPC, at WFPC’s offices, the following:

(a) Administrative Fee. A non-refundable administrative fee of $2,000 shall be
due and payable monthly in arrears on the first day of each month commencing on
the first such date after the funding of this Agreement and continuing until the
Commitment is terminated and the Obligations are paid in full (other than
contingent obligations for which no claim has been made), in which event a
monthly installment of the administrative fee shall be paid on the date of such
termination.

(b) Unused Line Fee. Borrowers shall pay an unused line fee at the rate of
0.25% per annum (computed on the basis of a 360 day year and the actual number
of days elapsed) on the average daily unused Commitment in effect at such time.
Such fee shall be payable monthly in arrears on the first day of each month, and
on the Termination Date, unless the Commitment is terminated on an earlier date,
in which event the unused line fee shall be paid on the date of such
termination.

 

14



--------------------------------------------------------------------------------

ARTICLE 3

SECURITY

Section 3.1 Security Interest. To secure the payment and performance of the
Obligations, each Borrower hereby grants to WFPC a continuing general Lien on
and a continuing security interest in all of the Collateral, wherever located,
whether now owned or hereafter acquired, existing or created, together with all
replacements and substitutions therefor, and the cash and non-cash proceeds
thereof. The Liens and security interests of WFPC in the Collateral shall be
first and prior perfected Liens and security interests (subject only to
Permitted Liens for which WFPC has agreed in writing are entitled to priority)
and may be retained by WFPC until all of the Obligations have been satisfied in
full (other than contingent obligations for which no claim has been made) and
the Commitment has expired or otherwise has been terminated.

Section 3.2 Financing Statements. WFPC is hereby authorized by each Borrower to
file any financing statements covering the Collateral or an amendment that adds
collateral covered by the financing statement or an amendment that adds a debtor
to a financing statement, in each case whether or not a Borrower’s signature
appears thereon. Borrowers agree to comply with the requirements of all state
and federal laws and requests of WFPC in order for WFPC to have and maintain a
valid and perfected first security interest in the Collateral.

Section 3.3 Documents to be Delivered to WFPC. Concurrently with the execution
and delivery of this Agreement and, thereafter, by the 20th day of each month
for the prior month and at any other time as WFPC may require, Borrowers shall
deliver to WFPC on a consolidated basis an Availability Statement (together with
all supporting schedules), a Schedule of Receivables and Assignment, an aging of
Receivables, books and records consisting of data tape information and such
other documentation as WFPC may require; however, the security interest of WFPC
in the Collateral shall attach immediately upon the creation or acquisition
thereof by Borrowers, regardless of whether the same be then or thereafter
delivered to WFPC. All Receivables of Borrowers arising after the date hereof
shall contain a legend as follows to evidence the assignment to WFFPC:

THIS NOTE – SECURITY AGREEMENT IS PLEDGED AS

COLLATERAL TO WELLS FARGO PREFERRED

CAPITAL, INC., ITS SUCCESSORS AND ASSIGNS.

Borrowers shall: (a) deliver to the custodian under the Custodian Agreement, as
the bailee and designee of WFPC, or, upon the request of WFPC, to WFPC, the
Collateral and all Documents, General Intangibles and Instruments relating to
Collateral and, upon request of WFPC, deliver to WFPC or its designee any other
property in which Borrowers have granted WFPC a security interest hereunder,
including, but not limited to, all of Borrowers’ Books and Records including all
computers, computer related equipment, tapes and software; and (b) execute and
deliver to WFPC, for the benefit of WFPC, such assignments, mortgages, financing
statements, amendments thereto and continuation statements thereof, in form
satisfactory to WFPC, and such additional agreements, documents or instruments
as WFPC may, from time to time, require to evidence, perfect and continue to
perfect WFPC’s liens and security interests granted hereunder. For purposes of
this Article 3, the parties hereto agree that, until WFPC shall otherwise direct
or designate, the custodian(s) under the Custodian Agreement or Agreements as
from time to time in effect, shall be deemed to be the designee of WFPC and WFPC
shall have the right, at any time and from time to

 

15



--------------------------------------------------------------------------------

time, to direct or redirect the delivery of all or any of the foregoing items to
any other designee; provided, however, until the occurrence of an Event of
Default, such direction or redirection cannot interfere with the ordinary
conduct of the business of Borrowers. WFPC may in its sole discretion record or
file any such document, instrument or agreement, including, without limitation,
this Agreement, as it may from time to time deem reasonably necessary to perfect
the liens contemplated herein.

Section 3.4 Collections. Notwithstanding the assignment (but not in any way to
be deemed or construed to impair or affect the security interest granted
hereunder) of the Receivables by Borrowers to WFPC, until notice to the contrary
is provided to Borrowers by WFPC after the occurrence of and during the
continuation of an Event of Default, Borrowers may service, manage, enforce and
receive Collections on Receivables. Borrowers shall have no power to make any
unusual allowance or credit to any obligor other than in the ordinary course of
business without WFPC’s prior written consent.

Upon notice by WFPC at any time after the occurrence of and during the
continuation of an Event of Default, WFPC may require Borrowers to endorse and
deposit all Collections within one Business Day of receipt thereof and in the
original form received (except for the endorsement of Borrowers, if necessary,
to enable the collection of instruments for the payment of money, which
endorsements Borrowers hereby agree to make) in such account maintained with
such depository as WFPC may from time to time specify, such account to limit
withdrawals by Borrowers therefrom only to the order of WFPC, but to permit
withdrawals by WFPC therefrom without the co-signature of a Borrower. WFPC may
after the occurrence of and during the continuation of an Event of Default also
require Borrowers to enter into an appropriate lock box agreement with WFPC or
another financial institution acceptable to WFPC, in form and content acceptable
to WFPC, with respect to opening and maintaining a lock box arrangement for the
Collections. Such lock box agreements shall be irrevocable so long as Borrowers
are indebted to WFPC under this Agreement and this Agreement remains in effect.

Section 3.5 Additional Rights of WFPC; Power of Attorney.

(a) In addition to all the rights granted to WFPC hereunder, WFPC shall have the
right, at any time following the occurrence and during the continuance of a
Default or an Event of Default, to notify the obligors and account debtors of
all Collateral to make payment thereon directly to WFPC, and to take control of
the cash and non-cash proceeds of such Collateral; provided, however, that once
such notification is given to such obligors, it shall not be vitiated by a
subsequent cure of such default without the prior written consent of WFPC. When
Collections received by WFPC have been converted into cash form, WFPC shall
forthwith apply the same first in discharge of all expenses, fees, costs and
charges including attorneys’ fees and costs of Collections; second to pay all
interest accrued under the Note and this Agreement; third to pay principal due
under the Note and this Agreement; and then to pay any other sums due to WFPC
under the terms of this Agreement.

(b) Each Borrower irrevocably appoints WFPC its true and lawful attorney, with
power of substitution, to act, but only after the occurrence of and during the
continuation of an Event of Default in the name of such Borrower or in the name
of WFPC or otherwise, for the use and benefit of WFPC, but at the cost and
expense of Borrowers, without notice to Borrowers: to demand, collect, receipt
for and give renewals, extensions, discharges and releases of any Receivables;
to institute and to prosecute legal and equitable proceedings to realize upon
any Receivables; to settle,

 

16



--------------------------------------------------------------------------------

compromise, or adjust claims; to take possession and control in any manner and
in any place of any cash or non-cash items of payment or proceeds thereof; to
endorse the name of such Borrower upon any notes, checks, drafts, money orders,
or other evidences of payment of Receivables; to sign such Borrower’s name on
any instruments or documents relating to any of the Collateral or on drafts
against account debtors; to do all other acts and things necessary, in WFPC’s
sole judgment, to effect collection of the Receivables or protect its security
interest in the Collateral; and generally to sell in whole or in part for cash,
credit or property to others or to itself at any public or private sale, assign,
make any agreement with respect to or otherwise deal with the Receivables as
fully and completely as though WFPC were the absolute owner thereof for all
purposes, except to the extent limited by any applicable laws and subject to any
requirement of notice to Borrowers or other Persons under applicable laws. For
the avoidance of doubt, the authorization of WFPC to act in the manner described
above shall only be utilized by WFPC after and during the continuation of an
Event of Default.

(c) Each Borrower hereby agrees to indemnify and hold WFPC harmless from and
against any and all expenses, costs, liabilities or damages (including
reasonable attorneys fees) sustained by WFPC by reason of any misrepresentation,
breach of warranty or breach of covenant by Borrowers whether caused by
Borrowers or any obligor, or whether caused by any other Person if Borrowers
knew of facts, circumstances or information on which Borrowers relied were
false, incorrect or incomplete in any material respect, and also all court costs
and all other reasonable expenses WFPC incurs in enforcing or attempting to
enforce payment of the Loan or any Receivables, in supervising the records and
proper management and disposition of the Collection of Receivables or in
prosecuting or defending any of WFPC’s rights under this Agreement.

Section 3.6 Additional Collateral Provisions.

(a) Borrowers will defend the Collateral against all Liens (other than Liens of
WFPC and Permitted Liens), and claims and demands of all Persons at any time
claiming the same or any interest therein. Borrowers agree to comply with the
requirements of all state and federal laws and requests of WFPC in order for
WFPC to have and maintain a valid and perfected first security interest and/or
mortgage Lien in the Collateral including, without limitation, executing such
documents as WFPC may require to obtain control over all Deposit Accounts,
Letter-of-Credit Rights and Investment Property. Furthermore, Borrowers shall
promptly notify WFPC in writing upon incurring or otherwise obtaining a
Commercial Tort Claim against any third party, and, upon the request of WFPC,
shall promptly enter into such security agreements and do such other things or
acts deemed appropriate by WFPC to give WFPC a fully valid, perfected and
enforceable security interest in any such Commercial Tort Claim. The definition
of “Collateral” shall include any such Commercial Tort Claim, and the
authorization given by Borrowers to WFPC in Section 3.2 above to file financing
statements covering the Collateral shall include the authorization to file
financing statements with respect to any such Commercial Tort Claim. Borrowers
warrant and represent that they do not own any Commercial Tort Claims as of the
date hereof.

(b) In addition to the foregoing, Borrowers shall perform all further acts that
may be lawfully and reasonably required by WFPC to secure WFPC and effectuate
the intentions and objects of this Agreement, including, but not limited to, the
execution and delivery of lockbox agreements, cash collateral account
agreements, mortgages, security agreements, contracts and any other documents
required hereunder, as well as obtain Acknowledgment and Waiver Agreements. At
the request of WFPC, Borrowers shall, immediately deliver (with execution by
Borrowers of all

 

17



--------------------------------------------------------------------------------

necessary documents or forms to reflect, implement or enforce all Liens
described herein thereon) to WFPC all certificates of title to note the Lien of
WFPC thereon and all items of Property for which WFPC must receive possession to
obtain and/or maintain perfected security interests.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants and shall continue to represent and
warrant to WFPC until the Obligations (other than any contingent obligation for
which no claim has been asserted) hereunder have been paid in full and the
Commitment has expired or otherwise has been terminated as follows:

Section 4.1 Representations and Warranties as to Receivables.

(a) As to the Receivables generally:

(i) Each Borrower or, where a Borrower was not the original lender, to the best
of such Borrower’s knowledge, the original lender or seller had full power and
authority to make the loans (or other extensions of credit) evidenced by the
Receivables and all such Receivables and all Books and Records related thereto
are genuine, based on enforceable contracts and are in all respects what they
purport to be;

(ii) All Receivables have been duly authorized, executed, delivered by the
parties whose names appear thereon and are valid and enforceable in accordance
with their terms;

(iii) The form and content of all Receivables and the transactions from which
they arose comply in all material respects (and in any event in all respects
necessary to maintain and ensure the validity and enforceability of the
Receivables) with any and all applicable laws, rules and regulations, including
without limitation, the Consumer Finance Laws;

(iv) The original amount and unpaid balance of each Receivable on Borrowers’
Books and Records and on any statement or schedule delivered to WFPC, including
without limitation the Schedule of Receivables, is and will be the true and
correct amount actually owing to a Borrower as of the date each Receivable is
pledged to WFPC, is not subject to any claim of reduction, counterclaim,
set-off, recoupment or any other claim, allowance or adjustment; and no Borrower
has any knowledge of any fact which would impair the validity or collectibility
of any Receivables;

(v) Borrowers have made a credit investigation of the obligor of each Receivable
in a manner consistent with its policies and procedures; and Borrowers’ policies
and procedures with respect to credit investigation generally meet the standards
generally observed by prudent finance companies in similar businesses; and

(vi) A Borrower has good and valid indefeasible title to the Receivables, free
and clear of all prior assignments, claims, liens, encumbrances and security
interests, and has the right to pledge and grant WFPC a first priority security
interest in the same, in the manner provided in this Agreement.

 

18



--------------------------------------------------------------------------------

WFPC acknowledges that (w) Borrowers have established reserves relating to the
Receivables as reflected on Borrowers’ books, (x) in the ordinary course of
business, Receivables that are not collectible are charged off, (y) Borrowers
are not providing any representation or warranty as to the collectibility of the
Receivables and WFPC will not use Receivables being charged off in the ordinary
course of business to attempt to establish a breach of a representation or
warranty and (z) Borrowers do not file UCC financing statements regarding
Borrowers’ liens with respect to the Receivables and do not take possession of
title to any pledged property, and that this failure by Borrowers to do so shall
not constitute a breach of any representation or warranty.

Section 4.2 Organization and Good Standing. Each Borrower is duly organized and
validly existing in good standing under the laws of the state identified on
Exhibit H attached hereto and made part hereof and has the power and authority
to engage in the business it conducts and is qualified and in good standing in
those states wherein the nature of business or property owned by it requires
such qualification except to the extent the failure to be so qualified would not
be reasonably expected to result in a Material Adverse Effect. The
organizational number assigned to each Borrower, if any, by the state of its
organization is set forth on Exhibit H attached hereto and made part hereof.

Section 4.3 Perfection of Security Interest. Upon filing of financing statements
listed on Exhibit M in the locations described on Exhibit M, listing each
respective Borrower as “Debtor” and WFPC as “Secured Party”, WFPC will have a
first priority perfected security interest in the Collateral to the extent a
security interest in the Collateral can be perfected by filing a financing
statement in the relevant jurisdiction.

Section 4.4 No Violations. The execution and delivery of the Credit Documents
and the performance of the provisions thereof by Borrowers do not and will not
violate any provisions of any law, rule, regulation, judgment, order, writ,
decree, or determination applicable to Borrowers, except to the extent any
failure to comply with any suit, law, rule, regulation, judgment, order, writ,
decree, determination or award would not be reasonably expected to result in a
Material Adverse Effect, or breach any provisions of the charter, bylaws or
other organizational documents of any Borrower, or constitute a default or
result in the creation or imposition of any security interest in, or lien or
encumbrance upon (expect pursuant to the Credit Documents), any assets of any
Borrower (immediately or with the passage of time or with the giving of notice
and passage of time, or both) under any other contract, agreement, indenture or
instrument to which a Borrower is a party or by which a Borrower or its property
is bound.

Section 4.5 Power and Authority.

(a) Each Borrower has full power and authority under the law of the state of its
organization, under its organizational documents and under its Reorganization
Plan and Confirmation Order to enter into, execute and deliver and perform the
Credit Documents; to borrow monies hereunder, to incur the obligations herein
provided for and to pledge and grant to WFPC a security interest in the
Collateral; and

(b) All actions (corporate or otherwise) necessary or appropriate for each
Borrower’s execution, delivery and performance of the Credit Documents have been
taken.

Section 4.6 Validity of Agreements. Each of the Credit Documents is, or when
delivered to WFPC will be, duly executed and constitute valid and legally
binding obligations of each Borrower

 

19



--------------------------------------------------------------------------------

enforceable against such Borrower in accordance with their respective terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing.

Section 4.7 Litigation. There is no order, notice, claim, action, suit,
litigation, proceeding or investigation pending or, to the knowledge of
Borrowers, threatened against or affecting any Borrower, whether or not fully
covered by insurance, which could reasonably be expected to be adversely
determined against Borrowers and, if adversely determined, would be reasonably
likely to result in a Material Adverse Effect, except as identified and
described on Exhibit H attached hereto and made part hereof.

Section 4.8 Compliance. Each Borrower is in compliance in all material respects
with all applicable laws and regulations, federal, state and local (including
all Consumer Finance Laws and those administered by the Local Authorities),
material to the conduct of its business and operations; each Borrower possesses
all the material franchises, permits, licenses, certificates of compliance and
approval and grants of authority necessary or required in the conduct of its
business and, except as may be described on Exhibit H attached hereto and made
part hereof, the same are valid, binding, enforceable and subsisting without any
defaults thereunder or enforceable adverse limitations thereon, and are not
subject to any material proceedings or claims opposing the issuance, development
or use thereof or contesting the validity thereof; and no approvals, waivers or
consents, governmental (federal, state or local) or non-governmental, under the
terms of contracts or otherwise, are required by reason of or in connection with
such Borrower’s execution and performance of the Credit Documents.

Section 4.9 Accuracy of Information; Full Disclosure.

(a) All financial statements, including any related schedules and notes appended
thereto, delivered and to be delivered to WFPC pursuant to this Agreement have
been or will be prepared in accordance with GAAP and do and will fairly present
the financial condition of each Borrower and its consolidated Subsidiaries, if
any, on the dates thereof and results of operations for the periods covered
thereby, subject, as applicable, to year end adjustments and discloses all
liabilities (including contingent liabilities) of any kind of such Borrower if
and to the extent required by GAAP.

(b) Since the date of the most recent financial statements furnished to WFPC,
there has not been any adverse change in the financial condition, business or
operations of any Borrower.

(c) All financial statements and other statements, documents and information
furnished by Borrowers, or any of them, to WFPC in connection with this
Agreement and the Note and the transactions contemplated hereunder do not and
will not, taken as a whole, contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made (other than any financial forecasts or
projections, as to which no representation or warranty is given other than in
the immediately following sentence). All financial forecasts, financial
projections and other forward-looking information delivered to WFPC have been
prepared in good faith based on assumptions believed to be reasonable at the
time such forecasts, projections or information were prepared. Each Borrower has
disclosed to WFPC in writing any and all facts which materially and adversely
affect the business, properties, operations or condition, financial or
otherwise, of such Borrower, or such Borrower’s ability to perform its
obligations under this Agreement and the Note.

 

20



--------------------------------------------------------------------------------

Section 4.10 Taxes. Each Borrower has filed and will file all federal income,
state income and other material tax returns which are required to be filed and
has paid or will pay when due all taxes, shown on such returns to be due and
payable except taxes contested in good faith for which adequate reserves have
been established by such Borrower on its Books and Records.

Section 4.11 Indebtedness. As of the Closing Date, no Borrower has any Debt,
except the Debt described in Exhibit H attached hereto and made part hereof or
as disclosed in Borrowers’ financial statements which have been furnished to
WFPC.

Section 4.12 Investments. As of the Closing Date, no Borrower has direct or
indirect Subsidiaries or Affiliates, or investments in or loans to any other
individuals or business entities (other than loans to customers or employees in
the ordinary course of business and intercompany loans among Affiliates), except
as described in Exhibit H attached hereto and made part hereof.

Section 4.13 ERISA. Except as set forth on Exhibit H, each Borrower and any
Subsidiary, and each member of the controlled group of corporations (as such
term “controlled group of corporations” is defined in Section 1563 of the
Internal Revenue Code of 1986, as amended) of which such Borrower is a member,
is in compliance in all material respects with all applicable provisions of
ERISA and the regulations promulgated thereunder. Except as set forth on Exhibit
H, no reportable event, as such term (hereinafter called a “Reportable Event’)
is defined in Title IV of ERISA, has occurred with respect to, nor has there
been terminated, any Plan maintained for employees of any Borrower or any
Subsidiary or any member of the controlled group of corporations of which a
Borrower is a member.

Section 4.14 Hazardous Wastes, Substances and Petroleum Products.

(a) Each Borrower (i) has received all permits and filed all notifications
necessary to carry on its respective business; and (ii) is in compliance in all
respects with all Environmental Control Statutes.

(b) No Borrower has given any written or oral notice to the Environmental
Protection Agency (“EPA”) or any state or local agency with regard to any actual
or imminently threatened removal, spill, release or discharge of hazardous or
toxic wastes, substances or petroleum products or properties owned or leased by
such Borrower or in connection with the conduct of its business and operations.

(c) No Borrower has received notice that it is potentially responsible for costs
of clean-up of any actual or imminently threatened spill, release or discharge
of hazardous or toxic wastes or substances or petroleum products pursuant to any
Environmental Control Statute.

Section 4.15 Solvency. Borrowers and their subsidiaries, taken as a whole,
immediately after receipt and application of the first Advance will be, solvent
such that (a) the fair value of their assets (including without limitation the
fair salable value of Intangible Assets) is greater than the total amount of
their liabilities, including without limitation, contingent liabilities, (b) the
present fair salable value of their assets (including without limitation the
fair salable value of their Intangible Assets) is not less than the amount that
will be required to pay the probable liability on their debts as they become
absolute and matured, and (c) they are able to realize upon their assets and pay
their debts and other liabilities, contingent obligations and other commitments
as they mature in the normal course of business. Borrowers do not intend to, or
believe that they will, incur debts or liabilities beyond their ability to pay

 

21



--------------------------------------------------------------------------------

as such debts and liabilities mature, and are not engaged in a business or
transaction, or about to engage in a business or transaction, for which their
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice and industry in which they are engaged.
For purposes of this Section 4.15, in computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that reasonably can be expected to become an
actual matured liability. WFPC acknowledges that Borrowers (other than Covington
Credit of Alabama, Inc.) emerged from bankruptcy in 2007 and that certain
proceeds hereunder will be, and other assets of Borrowers may, and ultimately
will, be used to fund distributions under the Reorganization Plan.

Section 4.16 Business Location. Each Borrower’s address set forth on Exhibit I
attached hereto and made part hereof is the location of such Borrower’s
principal place of business as of the date hereof and such address, together
with the addresses set forth on Exhibit I attached hereto and made part hereof,
is the only location as of the date hereof where such Borrower keeps its records
concerning the Collateral. The location of all other places of business of each
Borrower and the names in which each Borrower conducts business at each such
location as of the date hereof are set forth in Exhibit I attached hereto and
made part hereof.

Section 4.17 Capital Stock. All of the issued and outstanding capital stock or
other ownership interest of each Borrower is owned as of the date hereof as
described on Exhibit H attached hereto and made part hereof, and all such
ownership interests are fully paid and non-assessable.

Section 4.18 No Extension of Credit for Securities. No Borrower is, nor will it
be, engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying or trading in any
margin stocks or margin securities (within the meaning of Regulations G, U and X
of the Board of Governors of the Federal Reserve System) or other securities,
and no part of the proceeds of the Loan hereunder has been or will be applied
for the purpose of purchasing or carrying or trading in any such stock or
securities or of refinancing any credit previously extended, or of extending
credit to others, for the purpose of purchasing or carrying any such margin
stock, margin securities or other securities in contravention of such
Regulations.

Section 4.19 Southern Financial Management, Inc. Southern Financial Management,
Inc. has not conducted any business since 1999, and has no assets; and Borrowers
do not intend to utilize Southern Financial Management, Inc. in the business.

Section 4.20 Covington Credit of Louisiana, Inc. Covington Credit of Louisiana,
Inc. has not conducted any business since its organization, and has no assets;
and Borrowers do not intend to utilize Covington Credit of Louisiana, Inc. in
the business.

ARTICLE 5

CONDITIONS TO LOAN

Section 5.1 Documents to be Delivered to WFPC Prior to First Advance. Prior to
the effectiveness of this Agreement, Borrowers shall deliver or caused to be
delivered to WFPC (all documents to be in form and substance reasonably
satisfactory to WFPC):

 

22



--------------------------------------------------------------------------------

(a) Credit Documents. This Agreement, the Note and all other Credit Documents
duly and properly executed by the parties thereto;

(b) Searches. Uniform Commercial Code, tax, judgment, PBGC and EPA searches
against each Borrower in those offices and jurisdictions as WFPC shall
reasonably request which shall show that no financing statement, liens, or
assignments or other filings have been filed or remain in effect against each
Borrower or any Collateral except for those Liens, financing statements,
assignments or other filings with respect to which the secured party or existing
lender (i) has delivered to WFPC Uniform Commercial Code termination statements
or other documentation evidencing the termination of its Liens and security
interests in Collateral, or (ii) has agreed in writing to release or terminate
its Lien and security interest in Collateral upon receipt of proceeds of the
Advances, all in a form and substance satisfactory to WFPC in its sole
discretion;

(c) Organizational Documents. A copy of each Borrower’s (i) organization
documents, certified as of a recent date by such Person’s secretary (or other
appropriate officer), and (ii) bylaws, partnership agreement or operation
agreement, as applicable, certified as of a recent date by such Person’s
secretary (or other appropriate officer); together with certificates of good
standing existence or fact in such Person’s state of organization and in each
jurisdiction in which such Person is qualified to do business, each dated within
30 days of the date of this Agreement;

(d) Authorization Documents. A certified copy of resolutions of each Borrower’s
board of directors, members or partners, as applicable, authorizing the
execution, delivery and performance of the Note, this Agreement and all other
Credit Documents, as applicable, the pledge of the Collateral to WFPC as
security for the Loan made hereunder and the borrowing evidenced by the Note and
designating the appropriate officers to execute and deliver the Credit
Documents;

(e) Incumbency Certificates. A certificate of each Borrower’s secretary (or
other appropriate officer) as to the incumbency and signatures of officers of
such Person signing this Agreement, the Note and other Credit Documents;

(f) Opinion of Counsel. WFPC shall have received a written opinion of Borrowers’
counsel addressed to WFPC in form and substance satisfactory to WFPC in its
Permitted Discretion;

(g) Officer’s Certificate. A certificate, dated the date of this Agreement,
signed by the President of each Borrower, to the effect that (i) all
representations and warranties set forth in this Agreement are true and correct
as of the date hereof in all material respects and (ii) no Default or Event of
Default hereunder has occurred and each Borrower’s corporate secretary attesting
thereto;

(h) Financing Statements and Collateral Documents. The financing statements,
amendments thereto, and other documents required by Sections 3.2 and 3.3; and
the Custodian Agreement(s) referenced in Section 3.3;

(i) Financial Information. A copy of each of the reports required pursuant to
Section 6.2 of this Agreement for the period most recently ended prior to the
date hereof;

(j) Availability Statement. A completed Availability Statement required under
Section 2.1(b) of this Agreement;

 

23



--------------------------------------------------------------------------------

(k) Request for Advance. A completed Request for Advance required under
Section 2.7(a) of this Agreement;

(l) Insurance. Evidence of insurance issued by a reputable carrier with respect
to each Borrower’s fire, casualty, liability, and other insurance covering its
Property, and any key owner/operator insurance;

(m) Bankruptcy Order. The Bankruptcy Court shall have entered the Implementation
Order, in form and substance satisfactory to WFPC, approving the execution,
delivery and performance of the Note, this Agreement and all other Credit
Documents, as applicable, the pledge of the Collateral to WFPC as security for
the Loan made hereunder and the borrowing evidenced by the Note;

(n) Other Documents. Such additional documents as WFPC reasonably may request.

Section 5.2 Conditions to all Advances. The obligation of WFPC to make each
subsequent Advance hereunder pursuant to Section 2.1 is conditioned upon
(a) Borrowers’ satisfaction of each of the conditions specified in Sections 2.1,
3.2, 3.3 and 5.1, (b) the continuing accuracy of the representations and
warranties made by Borrowers under this Agreement, and (c) the absence, after
giving effect to such Advance and the receipt of the proceeds thereof and the
retirement of any indebtedness then being retired out of the proceeds of such
Advance, of any Default or Event of Default.

ARTICLE 6

AFFIRMATIVE COVENANTS

In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations (other than contingent
obligations for which no claim has been made) have been paid in full and the
Commitment has expired or otherwise has been terminated, each Borrower covenants
and agrees as follows:

Section 6.1 Place of Business and Books and Records. Each Borrower will promptly
advise WFPC in writing of (a) the establishment of any new places of business by
such Borrower and of the discontinuance of any existing places of business of
such Borrower; and (b) the acquisition and/ or use of any trade name or trade
style.

Section 6.2 Reporting Requirements. Borrowers will deliver to WFPC:

(a) within 20 days after the end of each month, company prepared consolidated
and consolidating financial statements of Borrowers’ business for such previous
month, consisting of a balance sheet, income statement, statement of cash flow,
and consolidating schedules as of the end of such month, all in reasonable
detail, prepared in accordance with GAAP consistently applied, subject to
year-end adjustments;

(b) within 120 days after the close of each fiscal year, commencing with the
fiscal year ending December 31, 2007, consolidated and consolidating financial
statements of Borrowers and

 

24



--------------------------------------------------------------------------------

their consolidated Subsidiaries for the fiscal year then ended consisting of a
balance sheet, income statement and statement of cash flow of Borrowers and
their consolidated Subsidiaries as of the end of such fiscal year, all in
reasonable detail, including all supporting schedules and footnotes, prepared in
accordance with GAAP consistently applied, which consolidated financial
statements shall be audited and certified by an independent certified public
accountant selected by Borrowers and reasonably acceptable to WFPC (it being
agreed by WFPC that McGladrey & Pullen, LLP is an acceptable independent
certified public accountant) and accompanied by an opinion of such accountant
without a “going concern” or like qualification(other than any qualification
required due to the fact that Borrowers are actively seeking to sell themselves
and/or their businesses which for the sake of clarity shall be permitted); and
cause WFPC to be furnished at the time of completion thereof, a copy of any
management letter for Borrowers and their consolidated Subsidiaries prepared by
such public accounting firm;

(c) the documents required to be furnished pursuant to Section 3.3 of this
Agreement;

(d) within 20 days after the end of each month, for the month then ending,
reports in form and substance satisfactory to WFPC, as required pursuant to
Section 3.3, setting forth an aging of Receivables, Schedule of Receivables and
Assignment, an Availability Statement, covenant compliance certificate, books
and records consisting of data tape information and also such other
documentation and information promptly after request therefor by WFPC;

(e) within 120 days after the close of each fiscal year, an Annual Compliance
Certificate executed by the chief executive officer or president of Borrower
Agent;

(f) Upon request of WFPC from time to time, copies of Borrowers’ corporate
income tax returns, including any schedules attached thereto, filed with the
Internal Revenue Service promptly after filing with the Internal Revenue
Service; and

(h) after the date of this Agreement, contemporaneous with the filing thereof,
copies of all pleadings, motions, applications, financial information and other
papers and documents filed by Borrowers and/or Debtor Affiliates in the Chapter
11 Case, with copies of such papers and documents also provided to or served on
WFPC’s counsel.

Section 6.3 Books and Records. Borrowers will keep accurate and complete Books
and Records concerning the Collateral and all transactions with respect thereto
consistent with sound business practices (including, without limitation,
accurately account for insurance commissions) and will comply with WFPC’s
reasonable requirements, from time to time in effect, including those concerning
the submission of reports on all items of Collateral including those which are
deemed to be delinquent. The form of delinquency reports, the frequency with
which such reports shall be submitted to WFPC (which in any case shall be no
less frequently than monthly) and the standards for determining which Collateral
transactions are deemed delinquent for this purpose, shall at all times be
satisfactory to WFPC. WFPC acknowledges that, as of the date of this Agreement,
Borrowers’ current delinquency reports as generated by their Allied Business
Systems are satisfactory. WFPC shall have the right at any time and from time to
time during regular business hours, (with one day’s prior to notice so long as
no Event of Default has occurred), to inspect, audit, and copy the Books and
Records of Borrowers and inspect and audit any Collateral. All such inspections
and audits shall be at the expense of WFPC other than one such inspection or
audit in any 12 month period, which shall be

 

25



--------------------------------------------------------------------------------

at the expense of Borrowers, unless an Event of Default is continuing, in which
case all such inspections and audits shall be at Borrowers’ expense.

Section 6.4 Financial Covenants. Borrowers shall maintain the following
financial covenants (based on consolidated financial statements of Borrowers and
their consolidated Subsidiaries unless otherwise indicated):

(a) EBITDA Ratio. As of the end of each calendar month, an EBITDA Ratio of not
less than 1.75 to 1.0.

(b) Capital Base. At all times a Capital Base of at least $15,000,000 in the
aggregate (such amount beginning in 2009 to be increased on an annual basis upon
WFPC’s receipt of Borrowers’ annual audited financial statements by an amount
equal to 30% of Borrowers’ after tax net income for the prior fiscal year).

(c) Allowance for Loan Losses. At all times the aggregate value of their
allowance for loan losses, as calculated in accordance with GAAP, in an amount
not less than the greater of (a) 6.0% of the total net outstanding Receivables
or (b) net outstanding Receivables multiplied by the rolling eight (8) month
ratio of net charge-offs to average net Receivables outstanding during such
eight (8) month period or (c) an amount pursuant to the recommendation of the
independent certified public accountant auditing Borrowers’ financial
statements.

(d) Senior Debt to Capital Base Ratio. At all times a Senior Debt to Capital
Base Ratio of not more than 3.5 to 1.0.

(e) Charge-off Policy. Receivables must be charged off (on a monthly basis) with
respect to which no payment due and owing thereunder hereunder has been made for
a period that is equal to or greater than 180 days, as determined on a
contractual basis.

(f) Collateral Performance Indicator. At all times the Collateral Performance
Indicator shall not exceed 42%.

Borrower’s failure to comply with Section 6.4(c) or Section 6.4(e) shall not, in
itself, constitute an Event of Default so long as such shortfalls are deducted,
as contemplated by the terms of the Loan Agreement, from the determination of
the other financial covenants contained herein.

Section 6.5 Compliance With Applicable Law.

(a) All Receivables shall comply in all material respects with all applicable
federal, state and local laws, rules, regulations, proclamations, statutes,
orders and interpretations at the time when WFPC obtains any interest therein
pursuant to this Agreement.

(b) Each Borrower shall comply in all respects with all local, state and federal
laws and regulations applicable to its business including without limitation the
Consumer Finance Laws, Environmental Control Statutes, and all laws and
regulations of the Local Authorities, and the provisions and requirements of all
franchises, permits, certificates of compliance and approval issued by
regulatory authorities and other like grants of authority held by Borrowers
except to the extent noncompliance would not reasonably be expected to result in
a Material Adverse Effect; and notify WFPC immediately (and in detail) of any
actual or alleged failure to comply with or perform, breach,

 

26



--------------------------------------------------------------------------------

violation or default under any such laws or regulations or under the terms of
any of such franchises or licenses, grants of authority, or of the occurrence or
existence of any facts or circumstances which with the passage of time, the
giving of notice or otherwise could create such a breach, violation or default
which could be reasonably likely to result in Material Adverse Effect or could
occasion the termination of any material franchises or grants of authority.

(c) With respect to the Environmental Control Statutes, Borrowers shall notify
WFPC when, in connection with the conduct of Borrowers’ business or operations,
any Person (including, without limitation, EPA or any state or local agency)
provides oral or written notification to any Borrower or any Subsidiary with
regard to an actual or imminently threatened removal, spill, release or
discharge of hazardous or toxic wastes, substances or petroleum products; and
notify WFPC immediately (and in detail) upon the receipt by any Borrower of an
assertion of liability under the Environmental Control Statutes, of any actual
or alleged failure to comply with or perform, breach, violation or default under
any such statutes or regulations or of the occurrence or existence of any facts,
events or circumstances which with the passage of time, the giving of notice, or
both, could create such a breach, violation or default.

Section 6.6 Notice of Default. Borrowers will promptly notify WFPC of the
occurrence of any Default or Event of Default hereunder.

Section 6.7 Corporate Existence, Properties. Borrowers will (a) do or cause to
be done all things necessary to preserve and keep in full force and effect their
corporate existence, rights and franchises (except as otherwise permitted
hereunder) in the ordinary course of business ; (b) maintain, preserve and
protect all franchises, licenses and trade names and preserve all the remainder
of its property necessary for the conduct of their business in the ordinary
course of business; and (c) maintain in effect insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as shall be consistent with general practices in the industry and furnish
to WFPC from time to time, upon its request therefor, evidence of same. WFPC
acknowledges that the Reorganization Plan contemplates that Borrowers and/or
their assets will be sold and that Borrowers are actively seeking to be sold or
to have their assets sold and that this does not breach any representation,
warranty, or covenant hereunder.

Section 6.8 Payment of Indebtedness; Taxes. Borrowers will (a) pay all of their
indebtedness and obligations promptly and in accordance with normal terms to the
extent the failure to do so would result in an Event of Default; and (b) pay and
discharge or cause to be paid and discharged promptly all taxes, assessments,
and governmental charges or levies imposed upon it or upon its income and
profits, or upon any of its property, real, personal or mixed, or upon any part
thereof, before the same shall become in default, as well as all lawful claims
for labor, materials and supplies or otherwise which, if unpaid, might become a
lien or charge upon such properties or any part thereof; provided, however, that
Borrowers shall not be required to pay and discharge or to cause to be paid and
discharged any such indebtedness, tax, assessment, charge, levy or claim so long
as the validity thereof shall be contested in good faith by appropriate
proceedings and Borrowers shall have set aside on their books adequate reserves
(as may be required in accordance with GAAP) with respect to any such
indebtedness, tax, assessment, charge, levy or claim, so contested.

Section 6.9 Notice Regarding Any Plan. Borrowers shall furnish to WFPC:

(a) as soon as possible, and in any event within 10 days after any senior
officer of

 

27



--------------------------------------------------------------------------------

Borrowers know or have reason to know that any Reportable Event has occurred
with respect to any Plan maintained in whole or in part for the employees of a
Borrower or any of their Subsidiaries, a statement of the President, Chief
Financial Officer or Treasurer of Borrowers setting forth details as to such
Reportable Event and the action which is proposed to be taken with respect
thereto, together with a copy of the notice of such Reportable Event given to
the Pension Benefit Guaranty Corporation; and

(b) promptly after receipt thereof, a copy of any notice which a Borrower may
receive from the Pension Benefit Guaranty Corporation relating to the intention
of a Borrower to terminate any Plan maintained in whole or in part for the
benefit of employees of any Borrower or any of their Subsidiaries or to appoint
a trustee to administer any such Plan.

Section 6.10 Other Information. From time to time upon request of WFPC,
Borrowers will furnish to WFPC such additional information and reports regarding
the Collateral and the operations, businesses, affairs, prospects and financial
condition of Borrowers and their Subsidiaries as WFPC may reasonably request.

Section 6.11 Litigation. Borrowers will promptly notify WFPC of any litigation
or action instituted or, to Borrowers’ knowledge, threatened against any
Borrower or any of their Subsidiaries and or the entry of any judgment or lien
against any property of Borrower in respect thereof, which seeks damages in an
amount of $100,000 or more as to any separate action, litigation, judgment or
lien instituted, threatened or entered or in an aggregate amount of $500,000 or
more as to all actions, litigation, judgment, or liens instituted, threatened or
entered.

Section 6.12 Business Location, Legal Name and State of Organization. Borrowers
shall notify WFPC: (a) at least 30 days prior to: (i) any proposed change in a
Borrower’s principal place of business, or a Borrower’s legal name; (ii) any
additional places of business of any Borrower or any Subsidiaries; (iii) the
change in the names in which a Borrower or any Subsidiary conducts business at
each such location; (iv) the change of a Borrower’s jurisdiction of
organization; and (v) the creation of any new Subsidiaries or Affiliates (if,
and to the extent, permitted hereunder) and (b) at least one Business Day prior
to any proposed change in or additional custodians under any Custodian Agreement
(which change in or additional custodian shall be reasonably acceptable to WFPC
in its Permitted Discretion). Upon request of WFPC, Borrowers will execute and
deliver such additional Custodian Agreement(s) or amendments thereto and such
other additional documents, instruments and writings, and take such other action
as WFPC shall reasonably request to obtain, maintain or continue its perfected
and first priority Lien on and security interest in the Collateral.

Section 6.13 Operations. Borrowers shall maintain satisfactory credit
underwriting and operating standards, including, standards that require with
respect to each obligor of a Receivable, the completion of an adequate
investigation of such obligor and a determination that the credit history and
anticipated performance of such obligor is and will be satisfactory and meets
the standards generally observed by prudent finance companies.

Section 6.14 Further Assurances. Borrowers shall from time to time execute and
deliver to WFPC such other documents and shall take such other action as may be
reasonably requested by WFPC in order to implement or effectuate the provisions
of, or more fully perfect the rights granted or intended to be granted by
Borrowers to WFPC pursuant to the terms of this Agreement, the Note or any other
Credit Documents.

 

28



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

Each Borrower covenants and agrees with WFPC that until all Obligations (other
than contingent obligations for which no claim has been asserted) have been paid
in full and the Commitment has expired or otherwise has been terminated, no
Borrower will do any of the following without the prior written consent of WFPC:

Section 7.1 Payments to and Transactions with Affiliates. Make any loan,
advance, extension of credit or payment to any Affiliate, officer, employee,
member, manager, shareholder or director of any Borrower or any Affiliate or
enter into any other transaction, including, without limitation, the purchase,
sale, lease or exchange of property, or the rendering of any service, to or with
any Affiliate or any shareholder, officer, or employee of any Borrower or any
Affiliate except for transactions with or services rendered to any Affiliate of
a Borrower in the ordinary course of business upon terms not materially less
favorable to a Borrower than such Borrower would obtain in a comparable arms’
length transaction with a Person not affiliated with or employed by a Borrower;
provided, however, that Borrowers may in any event (i) pay reasonable
compensation (including salary and bonuses) to any employee or officer in the
ordinary course of Borrowers’ business; (ii) pay reasonable directors fees to
directors and reimburse directors for out of pocket expenses (including mileage)
associated with attending meetings; (iii) pay reasonable compensation to the
Finley Group for its services in an aggregate amount not to exceed $1,000,000 in
any calendar year; (iv) make loans and advances to and make investments in other
Borrowers; (v) take the appropriate actions to distribute funds pursuant to the
Reorganization Plan not prohibited by this Agreement; (vi) make loans to
employees in the ordinary course consistent with past practice; and (vii) take
any other actions otherwise permitted by this Agreement.

Section 7.2 Restricted Payments. Make any Restricted Payment, except that a
Borrower may (a) make Permitted Tax Distributions; (b) make inter-company
transfers of funds among Borrowers and engage in other inter-company
transactions among Borrowers; (c) take the appropriate actions to make an
upstream distribution to The Thaxton Group, Inc. up to $47,000,000 within 5
Business Days of the date hereof of which approximately $45,500,000 will be
distributed to the creditors under the Reorganization Plan, and the remaining
portion to repay outstanding advances owed to The Thaxton Group, Inc.; (d) take
the appropriate actions to cause the distribution of up to $15,000,000 from the
proceeds of Subordinated Debt to the creditors under the Reorganization Plan;
(e) make payments of principal of and interest on the Subordinated Debt in
accordance with the Subordination Agreement applicable to such Subordinated
Debt; and (f) at the discretion of Borrowers, in addition to any amounts
distributed or upstreamed pursuant to paragraph (c) above, take the appropriate
actions to cause the distribution or payment of up to an additional $20,000,000
(with no more than $10,000,000 of this $20,000,000 being paid or distributed in
2008, no more than $5,000,000 of this $20,000,000 being paid or distributed in
2009 and no more than $5,000,000 of this $20,000,000 being paid or distributed
in 2010), provided that with respect to (f) immediately prior to and after
giving effect to any distribution no Default or Event of Default shall exist.

Section 7.3 Indebtedness. Borrow any monies or create any Debt except:
(a) borrowings from WFPC hereunder; (b) Subordinated Debt up to $18,000,000 in
the aggregate principal amount at any one time outstanding; (c) intercompany
Debt, (e) Debt existing on the date hereof and referenced in Section 4.11;
(f) unsecured Debt in an amount not to exceed $500,000, and (g) Debt

 

29



--------------------------------------------------------------------------------

secured by Permitted Liens.

Section 7.4 Guaranties. Guarantee or assume or agree to become liable in any
way, either directly or indirectly, for any additional indebtedness or liability
of others except (a) to endorse checks or drafts in the ordinary course of
business, (b) for indemnity agreements entered into with financial institutions
in the ordinary course of business related to the conduct of Borrower’s
business; or (c) guarantees of other Borrowers’ obligations to the extent such
obligations are permitted hereunder.

Section 7.5 Nature of Business. Engage in any business other than the business
in which such Borrower currently is engaged and business reasonably related
thereto and reasonable extensions thereof or make any material change in the
nature of the financings which such Borrower extends, including without limiting
the generality of the foregoing, matters relating to size, type, term, nature
and dollar amount.

Section 7.6 Negative Pledge. Assign, discount to a third party, pledge, sell,
grant a Lien in or otherwise dispose of or encumber any Collateral except as
(i) for liens securing the Subordinated Debt; (ii) liens contemplated by this
Agreement, and (iii) Permitted Liens.

Section 7.7 Investments and Acquisitions. Make any investments in any other
Person; or enter into any new business activities or ventures not related to
such Borrower’s business existing as of the date of this Agreement; or create or
form any Subsidiary; provided, however, that Borrowers may create or form a new
Subsidiary or Subsidiaries and/or make an investment therein if such Subsidiary
or Subsidiaries are created to operate a business of the nature set forth in
Section 7.5 above and (a) the proper notice required by Section 6.12 is provided
hereunder; (b) the new Subsidiary or Subsidiaries become Borrowers hereunder
pursuant to documentation acceptable to WFPC (in its Permitted Discretion)
following receipt of credit approval from WFPC’s credit committee; (c) no Event
of Default or Default exists; and (d) after the formation of the new Subsidiary
or Subsidiaries, Borrowers are in compliance, on a pro forma basis, giving
effect to the anticipated investment, with the financial covenants contained in
Section 6.4.

Section 7.8 Compliance with Formula. Permit the aggregate amount of all Advances
outstanding at any time to exceed the Borrowing Base.

Section 7.9 Mergers, Sales, Divestitures. Be a party to any consolidation or
merger or sell, transfer or otherwise dispose of a substantial part of their
assets unless (i) such transaction requires as a condition to closing either
(a) the assignment of this Agreement on terms satisfactory to WFPC in its sole
and absolute discretion; or (b) the payment in full of all Obligations at the
closing of such transaction and (ii) either (a) or (b) occurs at the closing of
such transaction.

Section 7.10 Use of Proceeds. Use the proceeds of any loan or advance made by
WFPC hereunder for purposes other than described in Section 2.5 hereof.

Section 7.11 Ownership and Management. Allow any Borrower to be owned and
controlled directly or indirectly by any Person other than the shareholders that
own and control such Borrower as of the date of this Agreement.

Section 7.12 Amendment to Subordinated Debt. Amend or permit the amendment of
the documents and instruments evidencing Subordinated Debt or make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination

 

30



--------------------------------------------------------------------------------

provisions applicable to such Subordinated Debt.

Section 7.13 Bulk Purchase. Purchase more than $400,000 in Receivables in any
transaction.

ARTICLE 8

EVENTS OF DEFAULT

Each of the following events shall constitute an Event of Default under this
Agreement:

Section 8.1 Failure to Make Payments. The failure of Borrowers to make any
payment of principal when due or any interest under the Note or this Agreement
or any other payment hereunder or in respect of any other Obligation within five
days of the date when due.

Section 8.2 Information, Representations and Warranties. Any financial
statement, written information furnished or representation or warranty,
certificate, document or instrument made or given by any Borrower herein or
furnished in connection herewith shall be false, misleading or incorrect in any
material respect.

Section 8.3 Covenants. (a) Except as specifically set forth in Section 8.3(b),
the failure of any Borrower to observe, perform or comply with any covenants in
this Agreement which failure continues for a period of 30 consecutive days or
(b) the failure of any Borrower to observe, perform or comply with Section 6.1,
Section 6.2, Section 6.3, Section 6.4, Section 6.6, Section 6.10, Section 6.11,
Section 6.12, Section 6.13, Section 6.14 or any covenant contained in Article 7.

Section 8.4 Collateral. At any time after the grant to WFPC of a security
interest in or Lien upon any Collateral, WFPC’s interest in any material portion
therein shall for any reason cease to be a valid and subsisting first priority
Lien in favor of WFPC and/or a valid and perfected first priority security
interest in and to the Collateral purported to be covered thereby having the
priority set forth therein.

Section 8.5 Defaults Under Other Agreements. (a) The occurrence of any event of
default under the Subordinated Debt which would permit the holder of the
Subordinated Debt to accelerate the maturity thereof (provided that no Event of
Default shall exist hereunder if any such acceleration is rescinded) or (b) any
default in the payment by any Borrower of any amounts due under any agreement
evidencing Debt with a principal amount outstanding in excess of $250,000 or any
other default under any such agreement which would permit the holder of the Debt
evidenced thereby to accelerate the maturity thereof (provided that no Event of
Default shall exist hereunder if any such acceleration is rescinded).

Section 8.6 Certain Events. The occurrence of any of the following with respect
to any Borrower or any Guarantor:

(a) Voluntary Proceedings. It shall (i) apply for or consent to the appointment
of a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due as defined in the United States Bankruptcy Code, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code, (v) fail to controvert in a timely or
appropriate manner, or acquiesce in

 

31



--------------------------------------------------------------------------------

writing to, any petition filed against it in any involuntary case under the
Bankruptcy Code, or (vi) take any corporate action for the purpose of effecting
any of the foregoing.

(b) Involuntary Proceeding. A proceeding or case shall be commenced against it
without its application or consent in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of it, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for it or of all or any substantial
part of its assets, or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case shall continue
undismissed or unstayed and in effect, for a period of 30 days, or an order for
relief against it shall be entered in an involuntary case under the Bankruptcy
Code.

(c) Reportable and Other Events. (i) The occurrence of any Reportable Event
which either WFPC determines in good faith constitutes ground for the
termination of any Plan by the Pension Benefit Guaranty Corporation (“PBGC”) or
for the appointment by the United States District Court of a trustee to
administer any Plan; (ii) the institution by the PBGC of proceedings to
terminate any Plan; or (iii) the failure of any Borrower, any Guarantor or any
Subsidiary to meet the minimum funding standards established in Section 412 of
the Internal Revenue Code of 1986, as amended.

(d) Change in Ownership or Control. Any Borrower shall be owned or controlled
directly or indirectly by any Person other than the shareholders that own or
control such Borrower as of the date of this Agreement.

(e) Conversion. The Chapter 11 Case shall be converted to a case under Chapter 7
of the Bankruptcy Code.

(f) Order. An order shall be entered revoking, reversing, staying, vacating,
rescinding, modifying, supplementing, reconsidering or amending the
Implementation Order, other than an order modifying, supplementing or amending
the Implementation Order in an immaterial way.

(g) Reorganization Plan. A default occurs under the Reorganization Plan, or any
Borrower or any Debtor Affiliate fails to pay any allowed claim(s) under the
Reorganization Plan aggregating in excess of $30,000 as and when due under the
Reorganization Plan.

(h) Application. Any application for an order described in clause (g) above
shall be made and, if made by a Person other than a Borrower, such application
is not being diligently contested by Borrowers in good faith.

Section 8.7 Possession of Collateral. A judgment creditor of any Borrower shall
take possession or file proceedings to attempt to take possession of any of the
Collateral valued in excess of $10,000 (other than Collateral covered by a
Permitted Lien) by any means including without limitation, by levy, distraint,
replevin, self-help, seizure or attachment.

Section 8.8 Guarantor. Any Guarantor shall repudiate, purport to revoke or fail
to perform any of such Guarantor’s obligations under such Guarantor’s Guaranty
in favor of the WFPC.

Section 8.9 Credit Documents. An event of default (however defined) shall occur
under any Credit Document or under any other security agreement, guaranty,
mortgage, deed of trust, assignment or other instrument or agreement securing or
supporting any obligation of any Borrower under this Agreement or under the
Note.

 

32



--------------------------------------------------------------------------------

Section 8.10 Material Adverse Change. A material adverse change in the business,
operations, property (including the Collateral), or financial condition of
Borrowers taken as a whole shall occur.

Section 8.11 Management. (a) Either Roy Little or James Cantley fail to continue
to serve as President and Chief Financial Officer of SMC, respectively, unless a
replacement reasonably acceptable to WFPC is appointed in such official capacity
within 30 days of such failure; or (b) either (1) the Finley Group or any
successor firm approved by WFPC or (2) Robert Dunn as Chief Restructuring
Officer or any successor chief restructuring officer approved by WFPC, ceases,
for any reason, to be actively engaged in the management of Borrowers.

Section 8.12 Southern Financial Management, Inc. Southern Financial Management,
Inc. obtains any assets or is utilized in the business.

Section 8.13 Covington Credit of Louisiana, Inc. Covington Credit of Louisiana,
Inc. obtains any assets or is utilized in the business.

ARTICLE 9

REMEDIES OF WFPC AND WAIVER

Section 9.1 WFPC’s Remedies. Immediately upon the occurrence of any Event of
Default specified in this Agreement, the obligation of WFPC to make Advances may
be terminated by WFPC in its sole discretion and WFPC shall terminate and WFPC
may declare the Loan made pursuant to this Agreement and any other Obligation,
together with all accrued interest, immediately due and payable without
presentment, notice of dishonor, protest or further notice of any kind, all of
which Borrowers hereby expressly waive. Upon such occurrence and/or declaration,
WFPC shall have, in addition to the rights and remedies given to it by the Note
and this Agreement and the other Credit Documents, all the rights and remedies
of a secured party as provided in the Iowa Uniform Commercial Code (regardless
of whether such Code has been adopted in the jurisdiction where such rights and
remedies are asserted) and without limiting the generality of the foregoing, and
without demand of performance and without other notice (except as specifically
required by the Note or this Agreement or the documents executed in connection
herewith) or demand whatever to Borrowers all of which are hereby expressly
waived, WFPC may, in addition to all the rights conferred upon it by law,
exercise one or more of the following rights successively or concurrently:
(a) to take possession of the Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which Borrowers hereby expressly waive), (b) to lawfully dispose
of the whole or any part of the Receivables or any Collateral, or any other
Property, instrument or document pledged as security for any Obligation at
public or private sale, without advertisement or demand upon Borrowers, or upon
any obligor of Receivables, the Collateral, or any other security, the same
being hereby waived, except to the extent otherwise required by law, with the
right on the part of WFPC or their respective nominees to become the purchaser
thereof as provided by law absolutely freed and discharged from any equity of
redemption, and all trusts and other claims whatsoever; (c) after deduction of
all reasonable legal and other costs and expenses permitted by law, including
attorneys’ fees, to apply the Collateral or all or any portion of proceeds
thereof on account of, or to hold as a reserve against, all Obligations; and
(d) to exercise any other rights and remedies available to it by law or
agreement. Any remainder of the proceeds after indefeasible satisfaction in full
of the Obligations (other than contingent obligations for which no claim has
been made) shall be distributed as required

 

33



--------------------------------------------------------------------------------

by applicable law. Notice of any sale or disposition of Collateral shall be
given to Borrowers at least 10 Business Days before any intended public sale or
the time after which any intended private sale or other disposition of the
Collateral is to be made, which Borrowers agree shall be reasonable notice of
such sale or other disposition. Notwithstanding the foregoing, upon the
occurrence of an Event of Default described in Section 8.6(a), (b) or
(e) hereof, the Loan made pursuant to this Agreement and all other Obligations,
together with all accrued interest, shall be immediately due and payable in full
without presentment, demand, or protest or notice of any kind, all of which
Borrowers hereby expressly waive.

Section 9.2 Waiver and Release by Borrowers. To the extent permitted by
applicable law, each Borrower: (a) waives (i) presentment and protest of the
Note and this Agreement or any Receivables held by WFPC on which any Borrower is
any way liable and (ii) notice and opportunity to be heard, after acceleration
in the manner provided in Article 9 of this Agreement, before exercise by WFPC
of the remedies of self-help or set-off permitted by law or by any agreement
with any Borrower, and except where required hereby or by law, notice of any
other action taken by WFPC; and (b) releases WFPC and its respective officers,
attorneys, agents and employees from all claims for loss or damage caused by any
act or omission on the part of WFPC or its respective officers, attorneys,
agents and employees, except willful misconduct or gross negligence.

Section 9.3 No Waiver. Neither the failure nor any delay on the part of WFPC to
exercise any right, power or privilege under the Note or this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other further exercise of any right,
power or privilege.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Indemnification and Release Provisions. Each Borrower hereby agrees
to defend WFPC and its directors, officers, agents, employees and attorneys
from, and hold each of them harmless against, any and all losses, liabilities
(including without limitation settlement costs and amounts, transfer taxes,
documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation fees and disbursements of attorneys, incurred by any of them
arising out of or in connection with or by reason of this Agreement, the making
of the Loan or any Collateral, or any other Credit Document, including without
limitation, any and all losses, liabilities, claims, damages, interests,
judgments, costs or expenses relating to or arising under any Consumer Finance
Laws or Environmental Control Statute or the application of any such statute to
Borrower’s properties or assets unless determined by a court of competent
jurisdiction to have been caused by the gross negligence or willful conduct
WFPC. Each Borrower hereby releases WFPC and its respective directors, officers,
agents, employees and attorneys from any and all claims for loss, damages, costs
or expenses caused or alleged to be caused by any act or omission on the part of
any of them, other than such loss, damage cost or expense which has been
determined by a court of competent jurisdiction to have been caused by the gross
negligence or willful misconduct of WFPC. All obligations provided for in this
Section 10.1 shall survive any termination of this Agreement or the Commitment
and the repayment of the Loan.

Section 10.2 Amendments. Unless otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement nor consent to any
departure by Borrowers therefrom shall

 

34



--------------------------------------------------------------------------------

in any event be effective unless the same shall be in writing and signed by
WFPC.

Section 10.3 APPLICABLE LAW. THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
THE STATE OF IOWA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF IOWA

Section 10.4 Notices. All communications provided for hereunder shall be in
writing and shall be deemed to have been delivered, if delivered in person, or
sent by certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier or by facsimile, as follows:

 

  If to WFPC:    

WELLS FARGO PREFERRED CAPITAL, INC.

   

800 Walnut Street

   

MAC F4030-069

   

Des Moines, Iowa 50309

   

Attn: Mr. Michael Bohn

   

Facsimile: (515) 557-8215

  With a copy to:    

BLANK ROME LLP

   

One Logan Square

   

Philadelphia, Pennsylvania 19103

   

Attn: Kevin J. Baum, Esquire

   

Facsimile: (215) 832-5612

  If to Borrowers:    

SOUTHERN MANAGEMENT CORPORATION

   

101 N. Main St. Suite 400

   

Greenville, SC 29601

   

Attn: Mr. James C. Cantley, Chief Financial Officer

   

Facsimile: (864) 235-3512

  With a copy to:    

THE FINLEY GROUP

   

6100 Fairview Road

   

Suite 1220

   

Charlotte, NC 28210

   

Attn: Mr. Robert R. Dunn

   

Facsimile: (704) 342-0879

       

NELSON MULLINS

   

Meridian, 17th Floor

 

35



--------------------------------------------------------------------------------

 

1320 Main Street

 

Columbia, South Carolina 29201

 

Attn: Gus M. Dixon, Esquire

 

Facsimile: (803) 255-5160

or to such other address as any party shall specify to the other party in
writing in accordance with this Section 10.4.

Section 10.5 Termination and Release. This Agreement shall not terminate until
all amounts due under the Note, this Agreement and any other Credit Document and
other Obligations (other than contingent obligations for which no claim has been
made) , together with all interest and costs due, shall have been paid in full
and the Commitment has expired or otherwise has been terminated. Upon such
termination and payment, the Collateral securing the Loan, the Note, this
Agreement and the other Obligations shall be released from the provisions of
this Agreement and any right, title and interest of WFPC in or to the same shall
cease. Thereafter, WFPC agrees to deliver to Borrowers such documents as
Borrowers may reasonably request to release of record any security interest or
lien of WFPC in the Collateral.

Section 10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Signature by facsimile shall bind the parties hereto.

Section 10.7 Costs, Expenses and Taxes. Borrowers agree to pay immediately upon
demand therefor, all documented and reasonable out-of-pocket expenses and
reasonable legal fees of WFPC related to the preparation, negotiation,
documentation, execution, filing or delivery of this Agreement or any other
Credit Document and any and all waivers, amendments or modifications of any of
the Credit Documents or any of the terms and provisions thereof, and, following
any Default or Event of Default hereunder, any and all audits and required
inspections permitted under this Agreement or any other Credit Document.
Borrowers shall also pay immediately upon demand therefor all fees (including
without limitation, reasonable legal fees), costs and other expenses incurred in
connection with the monitoring of the Chapter 11 Case and collection of the
Loan, the maintenance or preservation of the security interest in the
Collateral, the sale, disposition or other realization on the Collateral, or the
enforcement of WFPC’s rights hereunder or under any Credit Document. In
addition, Borrowers shall also pay any and all stamp and other taxes or filing
fees payable or determined to be payable in connection with the execution and
delivery of the Note and this Agreement, the Collateral and other documents to
be delivered hereunder, and agrees to save WFPC harmless from and against any
and all liabilities with respect to or resulting from any delay in payment or
omission to pay such taxes. Notwithstanding anything to the contrary contained
herein, WFPC agrees to return Borrowers any portion of the $75,000 good faith
deposit paid to WFPC in connection herewith after payment of any and all
reasonable legal fees and reasonable and documented out-of-pocket expenses of
WFPC in connection with the initial closing hereunder related to the
preparation, negotiation, documentation, execution, filing or delivery of this
Agreement or any other Credit Document.

Section 10.8 Successors and Assigns. This Agreement shall bind and inure to the
benefit of each signatory, its successors and permitted assigns. This Agreement
shall be assignable as follows:

 

36



--------------------------------------------------------------------------------

(a) Borrowers. Borrowers shall not have the right to assign their obligations
and duties under this Agreement or any other Credit Documents or any interest
therein except with the prior written consent of WFPC.

(b) WFPC Participants. WFPC may sell participations (without the consent of
Borrowers) to one or more parties in or to all or a portion of its rights and
obligations under this Agreement.

(c) WFPC Assignments. WFPC may, with the consent of Borrowers (such consent not
to be unreasonably withheld, delayed or conditioned) assign to one or more banks
or other financial institutions all or a portion of its rights and obligations
under this Agreement and the other Credit Documents; provided no such consent
shall be required if (i) an Event of Default is outstanding, (ii) the assignment
is to a Subsidiary or an Affiliate of WFPC or (iii) the assignment is in
connection with the sale of WFPC or all or substantially all of the loan
portfolio of WFPC.

Section 10.9 Effectiveness of Agreement. Anything to the contrary in this
Agreement notwithstanding, the provisions hereof shall not be effective (the
“Effective Date”) until this Agreement is: (a) duly executed, and delivered by
authorized officers of Borrowers to WFPC; and (b) duly signed by an authorized
officer of WFPC.

Section 10.10 JURISDICTION AND VENUE. IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWERS
HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN POLK COUNTY, IOWA AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH
JURISDICTION OR TO THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING
IN SUCH COUNTY. BORROWERS AGREE THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING
MAY BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF, BY REGISTERED MAIL,
POSTAGE PREPAID, TO BORROWERS.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR WFPC TO ENTER INTO THIS
AGREEMENT.

Section 10.12 REVIEW BY COUNSEL. BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE
ASSISTANCE OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND,
SPECIFICALLY, SECTIONS 10.9 AND 10.10 HEREOF, AND FURTHER ACKNOWLEDGE THAT THE
MEANING AND EFFECT OF THE FOREGOING WAIVER OF JURISDICTION AND VENUE OBJECTION
AND JURY TRIAL HAVE BEEN FULLY EXPLAINED TO BORROWERS BY THEIR COUNSEL.

Section 10.13 Exchanging Information. WFPC shall hold all non-public information

 

37



--------------------------------------------------------------------------------

regarding Borrowers and their businesses in confidence provided, it may make
(i) disclosures of such information to Affiliates of WFPC and to their
directors, officers, employees, agents and advisors on a need to know basis in
connection with its administration of this Agreement and subject to this
confidentiality obligation and (ii) disclosure of information which (A) becomes
publicly available other than as a result of a breach of this Section 10.14 or
(B) becomes available to WFPC on a non-confidential basis from a source other
than Borrowers or their Affiliates, and (vi) disclosures required or requested
by any governmental agency or representative thereof or pursuant to legal or
judicial process; provided, unless specifically prohibited by applicable law or
court order, WFPC shall make reasonable efforts to notify Borrower Agent of any
request by any governmental agency or representative thereof for disclosure of
any such non-public information prior to disclosure of such information.
Notwithstanding the foregoing, WFPC, Wells Fargo Financial, Inc. and all direct
and indirect subsidiaries of Wells Fargo Financial, Inc. (including, without
limitation, Wells Fargo Financial Information Services, Inc.) may to the extent
consistent with the ordinary course of their business and current business
practices, exchange and share any and all information developed by them
regarding Borrowers with each other and with WFPC’s prospective participants,
participants, accountants, lawyers and other advisors provided, however, that at
no time shall any such Person use any of such information to solicit the
customers of Borrowers for similar types of loan products offered by Borrowers.

Section 10.14 Acknowledgment of Receipt. Each Borrower acknowledges receipt of a
copy of this Agreement, the Note, each Credit Document and each other document
and agreement executed by Borrowers in connection with the Agreement or the
Obligations.

ARTICLE 11

INTER-BORROWER PROVISIONS

Section 11.1 Certain Borrower Acknowledgments and Agreements.

(a) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive this credit facility on favorable terms granted by this Agreement and
other Credit Documents which would not have been available to an individual
Borrower acting alone. Each Borrower has determined that it is in its best
interest to procure this credit facility which each Borrower may utilize
directly and which receive the credit support of the other Borrowers as
contemplated by this Agreement and the other Credit Documents.

(b) WFPC has advised Borrowers that it is unwilling to enter into this Agreement
and the other Credit Documents and make available this credit facility extended
hereby to any Borrower unless each Borrower agrees, among other things, to be
jointly and severally liable for the due and proper payment of the Obligations
of each other Borrower under this Agreement and other Credit Documents. Each
Borrower has determined that it is in its best interest and in pursuit of its
purposes that it so induce WFPC to extend credit pursuant to this Agreement and
the other Credit Documents executed in connection herewith (i) because of the
desirability to each Borrower of this credit facility, the interest rates and
the modes of borrowing available hereunder, (ii) because each Borrower may
engage in transactions jointly with other Borrowers and (iii) because each
Borrower may require, from time to time, access to funds under this Agreement
for the purposes herein set forth.

 

38



--------------------------------------------------------------------------------

(c) Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement and the other Credit Documents
(including, without limitation, the inter-Borrower arrangement set forth in this
Section 11.1) will have, assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they fall
due for payment and that the sum of its debts is not and will not then be
greater than all of its Property at a fair valuation, that such Borrower has,
and will have, access to adequate capital for the conduct of its business and
the ability to pay its debts from time to time incurred in connection therewith
as such debts mature and that the value of the benefits to be derived by such
Borrower from the access to funds under this Agreement (including, without
limitation, the inter-Borrower arrangement set forth in this Section 11.1) is
reasonably equivalent to the obligations undertaken pursuant hereto.

(d) Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Obligations incurred by each Borrower, (b) the date of such
incurrence, (c) the date and amount of any payments made in respect of such
Obligations and (d) all inter-Borrower obligations pursuant to this Section 11.
Borrower Agent shall make copies of such records available to WFPC, upon
request.

Section 11.2 Maximum Amount of Joint and Several Liability. To the extent that
applicable law otherwise would render the full amount of the joint and several
obligations of any Borrower hereunder and under the other Credit Documents
invalid or unenforceable, such Borrower’s obligations hereunder and under the
other Credit Documents shall be limited to the maximum amount which does not
result in such invalidity or unenforceability, provided, however, that each
Borrower’s obligations hereunder and under the other Loan Credit shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof or thereof, as if this Section 11.2 were not a part of this
Agreement.

Section 11.3 Authorization of Borrower Agent by Borrowers:

(a) Each Borrower hereby irrevocably authorizes Borrower Agent to give notices,
make requests, make payments, receive payments and notices, give receipts and
execute agreements, make agreements or take any other action whatever on behalf
of such Borrower under and with respect to any Credit Document and each Borrower
shall be bound thereby. This authorization is coupled with an interest and shall
be irrevocable, and WFPC may rely on any notice, request, information supplied
by Borrower Agent, every document executed by Borrower Agent in respect of
Borrowers or any thereof as if the same were supplied, made or taken by any or
all Borrowers. Without limiting the generality of the foregoing, the failure of
one or more Borrowers to join in the execution of any writing in connection
herewith shall not, unless the context clearly requires, relieve any such
Borrower from obligations in respect of such writing.

(b) Borrowers acknowledge that the credit facility provided hereunder is on
terms more favorable than any Borrower acting alone would receive and that each
Borrower benefits directly and indirectly from all Advances hereunder. Subject
only to the terms of Section 11.2, each of Borrower, shall be jointly and
severally liable for all Obligations, regardless of, inter alia, which Borrower
requested (or received the proceeds of) a particular Advance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

39



--------------------------------------------------------------------------------

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

Dated the date and year first set forth above

 

BORROWERS:     SOUTHERN MANAGEMENT CORPORATION         SOUTHERN FINANCE OF
TENNESSEE, INC.         COVINGTON CREDIT OF TEXAS, INC.         COVINGTON
CREDIT, INC.         COVINGTON CREDIT OF ALABAMA, INC.         COVINGTON CREDIT
OF GEORGIA, INC.         SOUTHERN FINANCE OF SOUTH CAROLINA, INC.         QUICK
CREDIT CORPORATION         THAXTON INVESTMENT CORPORATION     By:  

/s/ Robert R. Dunn

      Robert R. Dunn, Chief Executive Officer



--------------------------------------------------------------------------------

WFPC:     WELLS FARGO PREFERRED CAPITAL, INC.     By:  

/s/ Casey P. Johnson

    Name:   Casey P. Johnson     Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULE

 

    

Schedule/Exhibit

Schedule I:    Borrowers Schedule II:    Debtor Affiliates Exhibit A:    Form of
Request for Advance Exhibit B:    Form of Availability Statement Exhibit C:   
Form of Custodian Agreement Exhibit D:    Form of Guaranty Exhibit E:    Form of
Promissory Note Exhibit F:    Form of Schedule of Receivables and Assignment
Exhibit G:    Form of Subordination Agreement Exhibit H:    Disclosure Pursuant
to Representations and Warranties Exhibit I:    Locations and Names of Borrowers
Exhibit J:    Form of Annual Compliance Certificate Exhibit K:    Form of
Acknowledgment and Waiver Agreement Exhibit L:    Implementation Order
Exhibit M:    Chart of UCC-1 Financing Statements and Locations for Filings



--------------------------------------------------------------------------------

SCHEDULE I

 

Southern Management Corporation Southern Finance of Tennessee, Inc. Covington
Credit of Texas, Inc. Covington Credit, Inc. Covington Credit of Alabama, Inc.
Covington Credit of Georgia, Inc. Southern Finance of South Carolina, Inc. Quick
Credit Corporation Thaxton Investment Corporation